Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of April 4, 2007, by and among Shea Development Corp., a Nevada corporation
(“Parent”), Shea Development Acquisition No. 2 Corp., a Nevada corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), Riptide Software, Inc., a
Florida corporation (the “Company”), and certain holders of the majority of the
outstanding capital stock of the Company, as listed on Schedule 1 hereto
(“Certain Company Shareholders”).  Holders of capital stock of the Company are
collectively referred to herein as the “Company Shareholders,” and individually
as a “Company Shareholder”.  Capitalized terms used and not otherwise defined
herein have the meanings set forth in Article 10.

RECITALS

A.            The respective Boards of Directors of Parent, Merger Sub and the
Company each have approved and declared advisable this Agreement and the merger
of Merger Sub with and into the Company (the “Merger”), upon the terms and
subject to the conditions set forth in this Agreement, whereby each issued and
outstanding share of common stock, par value $.001 per share, of the Company
(“Company Common Stock”), including shares of Company Common Stock issued or
issuable pursuant to the Eligible Options (as that capitalized term is herein
defined) pursuant to the terms of this Agreement (other than shares of Company
Common Stock owned by Parent, Merger Sub or the Company), will be converted into
the right to receive common stock, par value $.001 per share, of Parent (“Parent
Common Stock”) and cash as provided herein.

B.            The respective shareholders of Parent, Merger Sub and the Company
have, or will have, prior to the Closing Date, by the legally required vote,
approved and adopted the Merger.

C.            In connection with the Merger, the parties desire to make certain
representations, warranties, covenants and agreements and also to prescribe
various conditions to the Merger, upon the terms and subject to the conditions
contained herein.

NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration,
intending to be legally bound hereby the parties agree as follows:

ARTICLE 1
THE MERGER

1.1           Merger.  At the Effective Time as defined below, in accordance
with this Agreement and applicable law, Merger Sub will be merged with and into
the Company, the separate corporate existence of Merger Sub will cease and the
Company will continue as the surviving corporation in the Merger and shall
become a wholly-owned Subsidiary of Parent.  The


--------------------------------------------------------------------------------


Company, as the surviving corporation after the Merger, is sometimes referred to
herein as the “Surviving Corporation.”

1.2           Closing.  Subject to the terms and conditions of this Agreement,
the closing of the Merger (the “Closing”) will take place at the offices of
Dunnington, Bartholow & Miller, LLP located at 477 Madison Avenue, New York, NY
10022 or at such other place as Parent and the Company mutually agree, at 10:00
a.m. local time on the later to occur of May 30, 2007 or the second Business Day
after the day on which the last of the closing conditions set forth in Article 6
below has been satisfied or waived, or such other date as Parent and the Company
mutually agree upon in writing (the “Closing Date”).  On the Closing Date: (a)
the parties hereto will cause the Merger to be consummated by filing with the
Secretaries of State of the State of Florida and the State of Nevada a
certificate of merger and any required related documents, in such form or forms
as are required by, and executed in accordance with, applicable law (the date
and time of such filing being the “Effective Time” and the date upon which the
Effective Time occurs, being the “Effective Date”); (b) Parent will deliver the
merger consideration to the Company Shareholders in accordance with Section 1.6;
and (c) Merger Sub, Company and Parent will cross-deliver the certificates and
other documents and instruments to be cross-delivered pursuant to Article 6
below.

1.3           Effect of the Merger.  At the Effective Time, the effect of the
Merger will be as provided in this Agreement and under applicable law.  Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time all the property, rights, privileges, powers and franchises of Merger Sub
and the Company will vest in the Surviving Corporation, and all debts,
liabilities and duties of Merger Sub and the Company will become the debts,
liabilities and duties of the Surviving Corporation.  As of the Effective Time,
the Surviving Corporation will be a wholly-owned subsidiary of Parent.

1.4           Effect of Merger on Capital Stock of the Parent.   Each share of
capital stock of Parent issued and outstanding immediately prior to the
Effective Time shall remain issued and outstanding from and after the Effective
Time.

1.5           Effect of Merger on Capital Stock of Merger Sub.  At the Effective
Time, each share of common stock, par value $.001 per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time shall, by virtue
of the Merger and without any action on the part of the holders thereof, be
converted into and become one validly issued, fully paid and non-assessable
share of common stock, par value $.001 per share, of the Surviving Corporation.

1.6           Effect of Merger on Capital Stock of Company.


(A)           COMPANY COMMON STOCK.  AT THE EFFECTIVE TIME, EACH PARTICIPATING
COMPANY SHARE SHALL, BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART
OF THE HOLDERS THEREOF, BE CONVERTED INTO THE RIGHT TO RECEIVE THE FOLLOWING
(THE “MERGER CONSIDERATION”):

(I)                                     A PRO RATA SHARE OF 5,000,000 SHARES OF
PARENT COMMON STOCK (REFERRED TO COLLECTIVELY HEREIN AS THE “PARENT’S SHARES”)
AS SET FORTH ON SCHEDULE 1.6(A)(I), WHICH SHARES SHALL NOT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND SHALL BE “RESTRICTED

2


--------------------------------------------------------------------------------


SECURITIES” AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES ACT.

(II)                                  A PRO RATA SHARE OF $4,000,000 PAYABLE IN
CASH AS SET FORTH ON SCHEDULE 1.6(A)(II) BY WIRE TRANSFER OF SAME DAY FUNDS TO
THE ACCOUNT DESIGNATED BY EACH HOLDER OF PARTICIPATING COMPANY SHARES.

(III)                               A PRO RATA SHARE OF $5,000,000 AS SET FORTH
ON SCHEDULE 1.6(A)(III) EVIDENCED BY DELIVERY TO EACH HOLDER OF PARTICIPATING
COMPANY SHARES OF A CONVERTIBLE SUBORDINATE NOTE (EACH, A “NOTE” AND,
COLLECTIVELY, THE “NOTES”) IN THE FORM SET FORTH AT EXHIBIT A.  FOR THE
AVOIDANCE OF DOUBT, PARENT SHALL REMIT SUCH FUNDS TO THE COMPANY AS ARE
NECESSARY TO SATISFY THE PAYMENT REQUIREMENTS UNDER EACH NOTE.


(B)           COMPANY OPTIONS.  AT THE EFFECTIVE TIME, EACH OUTSTANDING OPTION
TO PURCHASE COMPANY COMMON STOCK GRANTED UNDER THE COMPANY’S STOCK OPTION PLANS,
IF ANY (“OPTION PLANS”), WHICH HAS NOT PREVIOUSLY EXPIRED OR BEEN EXERCISED IN
FULL (EACH SUCH OPTION, AN “ELIGIBLE OPTION”), WHETHER OR NOT VESTED OR
EXERCISABLE ON THE CLOSING DATE, SHALL BE DEEMED TO HAVE BEEN EXERCISED
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME FOR THE NUMBER OF SHARES OF COMPANY
COMMON STOCK ISSUABLE UPON EXERCISE OF SUCH ELIGIBLE OPTION AND SHALL BE
EXCHANGED FOR THE RIGHT TO RECEIVE THE MERGER CONSIDERATION FOR EACH RESULTING
PARTICIPATING COMPANY SHARE PURSUANT TO SECTION 1.6(A), SUBJECT TO THE DEDUCTION
OF APPLICABLE WITHHOLDING TAXES AND PROVIDED THAT THE CASH PORTION OF THE MERGER
CONSIDERATION PAYABLE WITH RESPECT TO EACH SUCH PARTICIPATING COMPANY SHARE
PURSUANT TO SECTION 1.6(A)(II) SHALL BE REDUCED BY AN AMOUNT EQUAL TO (X) THE
EXERCISE PRICE OF SUCH ELIGIBLE OPTION MULTIPLIED BY (Y) THE NUMBER OF SHARES OF
COMPANY COMMON STOCK ISSUABLE UNDER SUCH ELIGIBLE OPTION.  NO PAYMENT OF MERGER
CONSIDERATION WITH RESPECT TO AN ELIGIBLE OPTION SHALL BE MADE TO THE HOLDER OF
SUCH ELIGIBLE OPTION UNTIL RECEIPT BY THE PARENT OF AN OPTION CANCELLATION
AGREEMENT, SUBSTANTIALLY IN THE FORM SET FORTH AT EXHIBIT B (“OPTION
CANCELLATION AGREEMENT”), WITH RESPECT TO ALL ELIGIBLE OPTIONS SIGNED BY THE
HOLDER OF SUCH ELIGIBLE OPTION.  THE PARENT SHALL DELIVER TO THE SURVIVING
CORPORATION ALL SUCH EXECUTED OPTION CANCELLATION AGREEMENTS PROMPTLY AFTER
RECEIPT.


(C)           AS A RESULT OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF
THE HOLDERS OF COMPANY COMMON STOCK, AT THE EFFECTIVE TIME, ALL SHARES OF
COMPANY COMMON STOCK SHALL CEASE TO BE OUTSTANDING AND SHALL BE CANCELLED AND
RETIRED AND SHALL CEASE TO EXIST, AND EACH HOLDER OF A SHARE OF COMPANY COMMON
STOCK (OTHER THAN THE COMPANY, THE PARENT, AND THE MERGER SUB) SHALL THEREAFTER
CEASE TO HAVE ANY RIGHTS WITH RESPECT TO SUCH SHARES OF COMPANY COMMON STOCK,
EXCEPT THAT HOLDERS OF PARTICIPATING COMPANY SHARES SHALL HAVE THE RIGHT TO
RECEIVE, WITHOUT INTEREST (EXCEPT AS PROVIDED UNDER THE NOTES), THE MERGER
CONSIDERATION IN ACCORDANCE WITH SECTION 1.6(A) UPON THE SURRENDER OF THE
CERTIFICATE OR CERTIFICATES REPRESENTING SUCH SHARES OF COMPANY COMMON STOCK (IF
ANY SUCH CERTIFICATES HAD BEEN ISSUED BY THE COMPANY WITH RESPECT TO SUCH SHARES
OF COMPANY COMMON STOCK).


(D)           AT THE EFFECTIVE TIME, EACH SHARE OF COMPANY COMMON STOCK HELD BY
THE PARENT OR THE MERGER SUB OR HELD IN THE COMPANY’S TREASURY AT THE EFFECTIVE
TIME, IF ANY, SHALL,

3


--------------------------------------------------------------------------------



BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF THE HOLDER
THEREOF, CEASE TO BE OUTSTANDING AND SHALL BE CANCELLED AND RETIRED WITHOUT
PAYMENT OF ANY MERGER CONSIDERATION OR ANY OTHER CONSIDERATION THEREFOR.


(E)           AT THE EFFECTIVE TIME, ALL OPTION PLANS SHALL BE TERMINATED AND
ALL COMPANY OPTIONS AND AGREEMENTS OR CERTIFICATES REPRESENTING COMPANY OPTIONS,
IF ANY, SHALL NO LONGER BE OUTSTANDING AND SHALL AUTOMATICALLY BE CANCELED AND
RETIRED AND SHALL CEASE TO EXIST, AND EACH HOLDER OF A COMPANY OPTION (AND OF A
CERTIFICATE REPRESENTING A COMPANY OPTION, IF ANY) SHALL CEASE TO HAVE ANY
RIGHTS WITH RESPECT THERETO, OTHER THAN AND SUBJECT TO THE RIGHTS OF HOLDERS OF
ELIGIBLE OPTIONS TO RECEIVE THE MERGER CONSIDERATION PURSUANT TO SECTION
1.6(B).  THE COMPANY’S BOARD OF DIRECTORS, OR ANY COMMITTEE OR ADMINISTRATOR
APPOINTED BY THE COMPANY’S BOARD OF DIRECTORS TO ADMINISTER THE OPTION PLANS,
SHALL TAKE ANY AND ALL ACTIONS REASONABLY REQUIRED TO VEST AND MAKE FULLY
EXERCISABLE ALL OF THE ELIGIBLE OPTIONS GRANTED UNDER THE OPTION PLANS AND TO
PROVIDE ALL OF THE HOLDERS OF SUCH ELIGIBLE OPTIONS WITH THE RIGHT TO EXERCISE
ALL OF SUCH ELIGIBLE OPTIONS REGARDLESS OF WHETHER SUCH ELIGIBLE OPTIONS WERE
EXERCISABLE ON THE DATE OF THIS AGREEMENT OR WOULD BE EXERCISABLE AT CLOSING.

1.7           Delivery of Certificates and Option Cancellation Agreements.  At
and after the Effective Time, Parent will make available, and each holder of
Participating Company Shares will be entitled to receive, (i) upon surrender to
Parent or its representatives of any certificates evidencing Company Common
Stock (the “Certificates”) for cancellation and a letter of transmittal or
assignment separate from certificate in customary form (which will be in such
form and have such other provisions as Parent will reasonably specify) (the
“Transmittal Letter”); or (ii) delivery to Parent or its representatives of
Option Cancellation Agreements, the pro-rata Merger Consideration into which
such Participating Company Shares have been converted into pursuant to the
Merger, and upon such surrender of each Certificate and/or Option Cancellation
Agreements and delivery by Parent of the aggregate Merger Consideration in
exchange therefor, such Participating Company Shares will forthwith be
cancelled.  Until surrendered or delivered as contemplated by this Section 1.7,
each Certificate or Option Cancellation Agreement, as applicable, will be deemed
at any time after the Effective Time for all purposes to evidence only the right
to receive upon such surrender the corresponding pro rata portion of the Merger
Consideration.

1.8           Stock Transfer Books.  From and after the Effective Time, the
stock transfer books of the Company will be closed, and there will be no further
registration or transfers of capital stock thereafter on the records of the
Company.

1.9           No Further Ownership Rights.  The Merger Consideration delivered
upon the surrender for exchange of Certificates or the delivery of Option
Cancellation Agreements in accordance with the terms hereof will be deemed to
have been issued in full satisfaction of all rights pertaining to such
Participating Company Shares, and there will be no further registration of
transfers of such shares which were outstanding immediately prior to the
Effective Time on the records of the Surviving Corporation.  If, after the
Effective Time, Certificates or Option Cancellation Agreements are presented to
the Surviving Corporation, they will be cancelled and exchanged as provided in
this Article 1.

4


--------------------------------------------------------------------------------


1.10         Lost, Stolen or Destroyed Certificates.  In the event any
Certificates are lost, stolen or destroyed, Parent will issue in exchange for
such lost, stolen or destroyed Certificates, upon the making of an affidavit of
that fact by the holder thereof and the other deliveries required above, the
applicable Merger Consideration; provided, however, that the Surviving
Corporation may, in its sole discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen or destroyed
Certificates to deliver an indemnity or bond in such sum as it may reasonably
direct as indemnity against any claim that may be made against it with respect
to the Certificates alleged to have been lost, stolen or destroyed.

1.11         Charter Documents; Directors and Officers.  Unless otherwise agreed
by the Company and Parent prior to the Closing, at and as of the Effective Time,
without any further action on the part of Parent, Merger Sub or the Company: (i)
the Articles of Incorporation and the Bylaws of the Company as in effect
immediately prior to the Effective Time will be the Articles of Incorporation
and Bylaws of the Surviving Corporation at and after the Effective Time until
thereafter amended as provided by applicable law and such Articles of
Incorporation and Bylaws, as applicable; (ii) the directors of the Company
immediately prior to the Effective Time will be the initial directors of the
Surviving Corporation from and after the Effective Time, until their successors
are elected and qualified or until their resignation or removal; (iii) the
officers of the Company immediately prior to the Effective Time shall serve in
their respective offices of the Surviving Corporation from and after the
Effective Time, until their successors are elected or appointed and qualified or
until their resignation or removal.  The Board of Directors of the Company will
adopt a resolution to be effective as of the Effective Time electing Francis E.
Wilde to the Surviving Corporation’s Board of Directors and appointing E. Joseph
Vitetta, Jr. as Corporate Secretary of the Surviving Corporation.

1.12         Earn-Out Payments.


(A)           YEAR 1 EARN-OUT PAYMENTS.  SUBJECT TO THE SURVIVING CORPORATION’S
GROSS REVENUE(S) EXCEEDING EIGHTY PERCENT (80%) OF $10,000,000 AND THE SURVIVING
CORPORATION’S EBITDA EXCEEDING EIGHTY PERCENT (80%) OF $1,300,000 FOR THE FIRST
TWELVE (12) MONTH PERIOD FOLLOWING THE EFFECTIVE DATE (THE “YEAR 1 EARN-OUT
PERIOD”), PARENT SHALL PAY A PRO RATA SHARE OF TWENTY PERCENT (20%) OF THE
SURVIVING CORPORATION’S EBITDA (THE “YEAR 1 EARN-OUT PAYMENT”), AS MEASURED
DURING THE YEAR 1 EARN-OUT PERIOD, TO THE INDIVIDUALS AND IN THE PROPORTION SET
FORTH ON SCHEDULE 1.12.  ANY PERSON NAMED ON SCHEDULE 1.12 MAY, AT SUCH PERSON’S
OPTION, DESIGNATE ONE OR MORE SURVIVING CORPORATION EMPLOYEES TO WHOM SUCH
PERSON’S PRO RATA SHARE OF THE YEAR 1 EARN-OUT PAYMENT SHALL BE PAID IN THE FORM
OF AN INDIVIDUAL CASH BONUS IN SUCH PROPORTIONS AS SUCH PERSON MAY DESIGNATE.


(B)           YEAR 2 EARN-OUT PAYMENTS.  SUBJECT TO THE SURVIVING CORPORATION’S
GROSS REVENUE(S) EXCEEDING EIGHTY PERCENT (80%) OF $13,000,000 AND THE SURVIVING
CORPORATION’S EBITDA EXCEEDING EIGHTY PERCENT (80%) OF $1,600,000 FOR THE TWELVE
(12) MONTH PERIOD FOLLOWING THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE (THE
“YEAR 2 EARN-OUT PERIOD”), PARENT SHALL PAY A PRO RATA SHARE OF TWENTY PERCENT
(20%) OF THE SURVIVING CORPORATION’S EBITDA (THE “YEAR 2 EARN-OUT PAYMENT” AND,
TOGETHER WITH THE YEAR 1 EARN-OUT PAYMENT, THE “EARN-OUT PAYMENTS”), AS MEASURED
DURING THE YEAR 2 EARN-OUT PERIOD, TO THE INDIVIDUALS AND IN THE PROPORTION SET
FORTH ON SCHEDULE 1.12.  ANY PERSON NAMED ON SCHEDULE 1.12 MAY, AT SUCH PERSON’S
OPTION, DESIGNATE ONE OR MORE SURVIVING CORPORATION EMPLOYEES TO WHOM SUCH
PERSON’S

5


--------------------------------------------------------------------------------



PRO RATA SHARE OF THE YEAR 2 EARN-OUT PAYMENT SHALL BE PAID IN THE FORM OF AN
INDIVIDUAL CASH BONUS IN SUCH PROPORTIONS AS SUCH PERSON MAY DESIGNATE.


(C)           EBITDA CALCULATIONS.  THE PARTIES AGREE THAT, FOR THE PURPOSE OF
COMPUTING THE EARN-OUT PAYMENTS, THE SURVIVING CORPORATION SHALL BE CREDITED
WITH THE ENTIRE REVENUE(S) OF THE SURVIVING CORPORATION AND ITS AFFILIATES,
INCLUDING ANY JOINT VENTURES, LICENSE AGREEMENTS OR PRODUCTS CO-DEVELOPED WITH
PARENT OR ITS SUBSIDIARIES, AND EBITDA RECOGNIZED BY THE PARENT (AND/OR ITS
SUBSIDIARIES OR ANY OTHER AFFILIATES) ASSOCIATED WITH EACH SUCH JOINT VENTURE,
LICENSE AGREEMENT, PRODUCT, SERVICE AND/OR SOLUTION DEVELOPED OR CO-DEVELOPED BY
THE SURVIVING CORPORATION, PARENT AND/OR ITS SUBSIDIARIES.

1.13         Employment Agreements.  At the Effective Time, the Surviving
Corporation will offer employment to and will employ the senior management team
listed in Schedule 1.13 Part I (the “Senior Management Team”) for a period of
three (3) years under the terms and conditions of Senior Management Employment
Agreements, in the form set forth at Schedule 1.13 Part II, such employment
agreements to be executed concurrently with the Closing.

1.14         Stock Options.  Parent will establish an incentive stock option
program in which employees of the Surviving Corporation are eligible to
participate (the “ISO Plans”) and will use its best efforts to establish the
effectiveness of such ISO Plans within sixty (60) days of the Closing Date.  The
attached Schedule 1.14 outlines the Certain Company Shareholders’ initial
recommended allocation of the incentive stock option pool to Company employees.
 It is understood by the parties that such recommendation shall require approval
of the Parent’s Board of Directors and that the Parent’s Board of Directors
shall, in its sole discretion, finally determine those Surviving Corporation
employees to whom incentive stock options will be granted.

1.15         Board of Directors.  For a period of three (3) years from the
Closing, the Parent will nominate for election at all meetings of shareholders
of the Parent held for the purpose of electing directors, and recommend to its
shareholders, that Philip Loeffel (or in the event he is unable or unwilling to
serve, such other person as the Certain Company Shareholders shall designate) be
elected to serve on the board of directors of the Parent.  Parent shall obtain,
at its expense, directors’ and officers’ liability insurance within thirty (30)
days of the Closing in customary amounts from established and reputable insurers
with respect to which the Company Director shall be named as an insured.  In
addition, Philip Loeffel will benefit from indemnification provisions set forth
in the Bylaws of the Parent and the Bylaws of the Surviving Corporation,
respectively.

1.16         Company Tax Liability.  Notwithstanding the terms contained herein,
the Surviving Corporation shall pay up to $830,000 in Taxes (as stated on the
Company’s audited balance sheet) associated with its Internal Revenue Service
mandated migration from cash to accrual accounting methods (the “Tax Liability”)
for fiscal years 2004, 2005 and 2006, incurred by the Company at or prior to
Closing.  The parties agree that such Tax Liability shall be reimbursed to the
Surviving Corporation by the Company Shareholders according to the percentages
set forth on Schedule 1.16 in three annual installment payments, each payment to
be made within ten (10) days following each principal payment to such Company
Shareholders under the Notes (as provided in Section 2 of the Notes), provided
the Company is not then in

6


--------------------------------------------------------------------------------


default under the terms of the Note.  The Company Shareholders shall also be
responsible for paying any additional Tax Liability incurred in fiscal year 2007
through the day prior to the Closing, to the extent that such Tax Liability
exceeds any reserve for 2007 Taxes set forth on the Company’s Closing Date
Balance Sheet (as defined in Section 5.8).

1.17         Employee Retention Bonus.  The Company will offer to each of its
employees set forth on Schedule 1.17 attached hereto, a one (1) year retention
bonus (“Retention Bonus”) in the amount set forth on Schedule 1.17; provided
such employees to whom a Retention Bonus is offered agree in writing at or prior
to the Closing to remain in the employ of the Surviving Corporation until at
least the one-year anniversary of the Closing.  The parties agree that the
aggregate Retention Bonus amount shall be reimbursed to the Surviving
Corporation by the Company Shareholders according to the percentages set forth
on Schedule 1.17(i) within ten (10) days following the first principal payment
to the Company Shareholders under the Notes (as provided in Section 2 of the
Notes), provided the Company is not then in default under the Notes. 
Furthermore, the Company shall (i) incur the cost of the employer portion of the
employment tax and (ii) gross up the amount paid in bonus so that each employee
receives, on an after tax basis, an amount approximately equal to the Retention
Bonus designated to be received by such employee as set forth on Schedule 1.17.

1.18         Company Shareholders Broker Fees.  Notwithstanding the terms
contained herein, the parties agree that the Company Shareholders’ broker fees
(as set forth in Schedule 2.24) shall be paid at Closing to the broker by the
Parent.  The parties further agree that seventy percent (70%) of the broker fees
paid by Parent pursuant to the foregoing sentence shall be deducted from the
first principal payment to the Company Shareholders under the Notes (as provided
in Section 2 of the Notes), provided the Company is not then in default under
the Notes, according to the percentages set forth on Schedule 1.18.

1.19         Taking of Necessary Action; Further Action.  Each of Parent, Merger
Sub and the Company will take all such reasonable lawful action as may be
necessary or appropriate in order to effect the Merger in accordance with this
Agreement as promptly as practicable.  If, at any time after the Effective Time,
any such further action is necessary or desirable to carry out the purposes of
this Agreement and to vest the Surviving Corporation with full right, title and
possession to all the property, rights, privileges, power and franchises of the
Company and Merger Sub, the officers and directors of the Company and Merger Sub
immediately prior to the Effective Time are fully authorized in the name of
their respective corporations or otherwise to take, and will take, all such
lawful and necessary action.

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE
COMPANY AND CERTAIN COMPANY SHAREHOLDERS

The Company and each of the Certain Company Shareholders hereby represent and
warrant, jointly and severally, to Parent subject to such exceptions as are
disclosed in the corresponding Schedules with respect to specific sections of
this Article 2 and subject to the right of the Company and the Certain Company
Shareholders to update, revise, supplement and/or correct such Schedules through
the Closing Date, as follows:

7


--------------------------------------------------------------------------------


2.1           Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida, and has full corporate power and authority to conduct its business as
now conducted and to own, use, license and lease its Assets and Properties.  The
Company maintains an ownership interest in the Subsidiaries listed in Schedule
2.1(a).  The Company is duly qualified, licensed or admitted to do business and
is in good standing in each jurisdiction in which the ownership, use, licensing
or leasing of its Assets and Properties, or the conduct or nature of its
business, makes such qualification, licensing or admission necessary, except for
such jurisdictions in which the failure to be so qualified would not have a
Material Adverse Effect on the Company.  Schedule 2.1(b) sets forth each
jurisdiction where the Company is so qualified, licensed or admitted to do
business.

2.2           Authority Relative to this Agreement.  The Company has full
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby, and the
performance by the Company of its obligations hereunder, have been duly and
validly authorized by all necessary action by the Board of Directors of the
Company, and no other action on the part of the Board of Directors of the
Company is required to authorize the execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery hereof by
Parent and Merger Sub, constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Laws relating to the
enforcement of creditors’ rights generally and by general principles of equity.

2.3           Capital Stock.  As of the date hereof, the authorized capital
stock of the Company consists of 10,000,000 shares of Company Common Stock, of
which 760,000 shares are issued and outstanding.  There are options exercisable
or convertible into 11,535 shares of Company Common Stock (“Company Options”),
the holders of which are set forth on Schedule 2.3 (the “Company Option
Holders”).  All of the issued and outstanding shares of Company Common Stock are
validly issued, fully paid and nonassessable, and have been issued in compliance
with all applicable federal, state and foreign securities Laws.  No shares of
Company Common Stock are held as treasury stock.  Schedule 1 lists the name and
state of residence of each holder of Company Common Stock provided to the
Company by such holder and the number of shares of Company Common Stock held by
each such holder.  There are 11,535 shares of Company Common Stock reserved for
issuance upon exercise of the Company Options and, except as disclosed in
Schedule 2.3, there are no other Equity Equivalents, commitments or agreements
of any character (whether created by statute, the Articles of Incorporation or
Bylaws of the Company, or any agreement or otherwise) to which the Company is a
party or by which it is bound, obligating the Company to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any shares of capital stock of the Company or obligating the Company
to grant, extend, accelerate the vesting of, change the price or otherwise amend
or enter into any such option, warrant, call, right, commitment or agreement. 
Except as set forth in Schedule 2.3(a), the Company is not a party or subject to
any agreement or

8


--------------------------------------------------------------------------------


understanding, and, to the Company’s knowledge, there is no agreement,
arrangement or understanding between or among any Persons, which affects,
restricts or relates to voting, giving of written consents, dividend rights or
transferability of shares with respect to the shares of Company Common Stock,
including without limitation any voting trust agreement or proxy.

2.4           No Conflicts.  Except as set forth in Schedule 2.4, the execution
and delivery by the Company of this Agreement and the consummation by the
Company of the transactions contemplated hereby do not and will not:


(A)           CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF ANY TERMS,
CONDITIONS OR PROVISIONS OF THE ARTICLES OF INCORPORATION OR BYLAWS, AS AMENDED,
OR EQUIVALENT DOCUMENTS OF THE COMPANY EXCEPT FOR ANY OF THE FOREGOING WHICH
WOULD NOT REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT;


(B)           CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF ANY LAW OR
ORDER APPLICABLE TO THE COMPANY OR BY WHICH ANY OF ITS ASSETS AND PROPERTIES IS
BOUND OR AFFECTED, EXCEPT FOR ANY OF THE FOREGOING WHICH WOULD NOT REASONABLY BE
EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT; OR


(C)           (I) CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF, (II)
CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH OR WITHOUT NOTICE OR LAPSE OF TIME
OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, (III) REQUIRE THE COMPANY TO OBTAIN
ANY CONSENT, APPROVAL OR ACTION OF, MAKE ANY FILING WITH OR GIVE ANY NOTICE TO
ANY PERSON AS A RESULT OR UNDER THE TERMS OF, (IV) RESULT IN OR GIVE TO ANY
PERSON ANY RIGHT OF TERMINATION, CANCELLATION, ACCELERATION OR MODIFICATION IN
OR WITH RESPECT TO, (V) RESULT IN OR GIVE TO ANY PERSON ANY ADDITIONAL RIGHTS OR
ENTITLEMENT TO INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED PAYMENTS OR
PERFORMANCE UNDER, (VI) RESULT IN THE CREATION OR IMPOSITION OF (OR THE
OBLIGATION TO CREATE OR IMPOSE) ANY LIEN UPON THE COMPANY OR ANY OF ITS ASSETS
AND PROPERTIES UNDER OR (VII) RESULT IN THE LOSS OF A MATERIAL BENEFIT UNDER,
ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY CONTRACT OR LICENSE TO WHICH
THE COMPANY IS A PARTY OR BY WHICH THE COMPANY OR ITS ASSETS AND PROPERTIES IS
BOUND OR AFFECTED, EXCEPT (X) WHERE THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS
OBTAINED OR WILL OBTAIN PRIOR TO THE CLOSING THE NECESSARY WRITTEN AGREEMENTS,
WAIVERS OR CONSENTS OF THE OTHER PARTIES TO ANY COMPANY CONTRACTS OR LICENSES TO
AVOID, RELEASE OR WAIVE ANY SUCH DEFAULT, CONFLICT, BREACH, VIOLATION,
TERMINATION, RIGHT TO TERMINATE OR ACCELERATE, OR TRIGGERING OF PAYMENT WITH
RESPECT TO SUCH COMPANY CONTRACTS OR LICENSES, OR (Y) WHERE ANY SUCH DEFAULT,
CONFLICT, BREACH, VIOLATION, TERMINATION, RIGHT TO TERMINATE OR ACCELERATE, OR
TRIGGERING OF PAYMENT WITH RESPECT TO SUCH COMPANY CONTRACTS OR LICENSES WOULD
NOT CONSTITUTE A MATERIAL ADVERSE EFFECT.

2.5           Books and Records; Organizational Documents.  The minute books,
including the share registers, and other similar records of the Company that
have been provided or made available to Parent, its representatives or its
counsel prior to the execution of this Agreement, are complete and correct in
all material respects and have been maintained in accordance with sound business
practices.  Such minute books contain a true and complete record of all material
actions taken at all meetings and by all written consents in lieu of meetings of
the directors, shareholders and committees of the Board of Directors of the
Company through the date hereof.  The Company has delivered a true, correct and
complete copy of its Articles of Incorporation, as set forth in Schedule 2.5(a),
and its Bylaws, as set forth in Schedule 2.5(b), or other charter

9


--------------------------------------------------------------------------------


documents, as applicable, of the Company as amended to date, to Parent.  To
Company’s knowledge, the Company is not in violation of any provisions of its
Articles of Incorporation or equivalent documents.

2.6           Company Financial Statements.


(A)           THE COMPANY FINANCIALS, AS SET FORTH IN SCHEDULE 2.6(A), HAVE BEEN
DELIVERED TO THE PARENT.  THE COMPANY FINANCIALS DELIVERED TO PARENT HAVE BEEN
AUDITED AND, TO COMPANY’S KNOWLEDGE, WERE CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS AS AT THE DATES THEREOF.  THE COMPANY FINANCIALS PRESENT FAIRLY AND
ACCURATELY THE FINANCIAL CONDITION AND OPERATING RESULTS OF THE COMPANY AS OF
THE DATES AND DURING THE PERIODS INDICATED THEREIN, SUBJECT, IN THE CASE OF ANY
INTERIM FINANCIAL STATEMENTS, TO NORMAL YEAR-END ADJUSTMENTS, WHICH ADJUSTMENTS
WILL NOT BE MATERIAL IN AMOUNT OR SIGNIFICANCE AND EXCEPT THAT ANY INTERIM
FINANCIAL STATEMENTS MAY NOT CONTAIN FOOTNOTES.  EXCEPT AS SET FORTH IN SCHEDULE
2.6(B), SINCE THE FINANCIAL STATEMENT DATE, THERE HAS BEEN NO CHANGE IN ANY
ACCOUNTING POLICIES, PRINCIPLES, METHODS OR PRACTICES, INCLUDING ANY CHANGE WITH
RESPECT TO RESERVES (WHETHER FOR BAD DEBTS, CONTINGENT LIABILITIES OR
OTHERWISE), OF THE COMPANY THAT WOULD BE LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.


(B)           NEITHER THE COMPANY NOR, TO THE KNOWLEDGE OF COMPANY, THE
COMPANY’S INDEPENDENT AUDITORS HAS IDENTIFIED OR BEEN MADE AWARE OF (I) ANY
FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES THE MANAGEMENT OF THE COMPANY OR
OTHER EMPLOYEES OF THE COMPANY WHO HAVE A ROLE IN THE PREPARATION OF FINANCIAL
STATEMENTS OR THE INTERNAL ACCOUNTING CONTROLS UTILIZED BY THE COMPANY OR (II)
ANY CLAIM OR ALLEGATION REGARDING ANY OF THE FOREGOING.

(c)           The Company has maintained and utilized an information system and
set of financial and accounting tools that have substantiated the information
gathered in connection with the preparation of the Company Financials in
accordance with GAAP, including policies and procedures that the Company deems
appropriate for a company of its size that:  a) require the maintenance of
records that in reasonable detail accurately and fairly reflect the transactions
and disposition of the assets of the company, b) provide reasonable assurances
that the transactions are recorded as necessary to permit the preparation of
financial statements in accordance with GAAP, and that receipts and expenditures
of the Company are being made with appropriate authorizations of management and
the Board of Directors of the Company and c) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of the assets of the Company, except where the failure to maintain
or utilize any of the foregoing would not reasonably be expected to give rise to
a Material Adverse Effect.

2.7           Absence of Changes.  Since the Financial Statement Date, there has
not been any Material Adverse Change in the Business or Condition of the Company
or any occurrence or event, which, individually or in the aggregate could be
reasonably expected to have any Material Adverse Change in the Business or
Condition of the Company.  In addition, without limiting the foregoing, except
as expressly contemplated hereby, there has not occurred, on the part of the
Company, during the period commencing on the Financial Statement Date and
terminating on the date hereof:

10


--------------------------------------------------------------------------------



(A)           EXCEPT WITH RESPECT TO THE NEW FIVE-YEAR LEASE FOR A 10,000 SQUARE
FOOT FACILITY DISCLOSED ON SCHEDULE 2.29, THE ENTERING INTO OF ANY CONTRACT,
COMMITMENT OR TRANSACTION OR THE INCURRENCE OF ANY LIABILITIES OUTSIDE OF THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(B)           THE ENTERING INTO OF ANY CONTRACT IN CONNECTION WITH ANY
TRANSACTION INVOLVING A BUSINESS COMBINATION OTHER THAN THIS AGREEMENT AND THE
TRANSACTIONS RELATED TO THE MERGER;


(C)           THE ALTERATION, OR ENTERING INTO OF ANY CONTRACT OR OTHER
COMMITMENT TO ALTER, ITS INTEREST IN ANY PERSON IN WHICH THE COMPANY DIRECTLY OR
INDIRECTLY HOLDS A GREATER THAN 1% INTEREST ON THE DATE HEREOF;


(D)           THE ENTERING INTO OF ANY STRATEGIC ALLIANCE, JOINT DEVELOPMENT OR
JOINT MARKETING CONTRACT OTHER THAN JOINT MARKETING OR DEVELOPMENT EFFORTS IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(E)           ANY MATERIAL AMENDMENT OR OTHER MODIFICATION (OR AGREEMENT TO DO
SO), EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S
PAST PRACTICE, OR VIOLATION OF A MATERIAL TERM OF, ANY OF THE CONTRACTS SET
FORTH OR DESCRIBED HEREIN;


(F)            THE ENTERING INTO OF ANY MATERIAL TRANSACTION WITH ANY OFFICER,
DIRECTOR, SHAREHOLDER, AFFILIATE OR ASSOCIATE OF THE COMPANY, OTHER THAN
PURSUANT TO ANY CONTRACT IN EFFECT ON THE FINANCIAL STATEMENT DATE AND DISCLOSED
TO PARENT PURSUANT TO THE SCHEDULES OR OTHERWISE CONTEMPLATED BY THIS AGREEMENT
OR ANY AGREEMENT OR INSTRUMENT RELATED TO THIS AGREEMENT;


(G)           THE ENTERING INTO OR AMENDMENT OF ANY CONTRACT PURSUANT TO WHICH
ANY OTHER PERSON IS GRANTED MANUFACTURING, MARKETING, DISTRIBUTION, LICENSING OR
SIMILAR RIGHTS OF ANY TYPE OR SCOPE WITH RESPECT TO ANY PRODUCTS OF THE COMPANY
OR COMPANY INTELLECTUAL PROPERTY OTHER THAN AS CONTEMPLATED BY THE CONTRACTS OR
LICENSES OF THE COMPANY DISCLOSED HEREIN OR OTHERWISE IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE OR WHICH WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT;


(H)           TO THE COMPANY’S KNOWLEDGE, THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING;


(I)            EXCEPT AS SET FORTH IN SCHEDULE 2.7(I), THE DECLARATION, SETTING
ASIDE OR PAYMENT OF ANY DIVIDENDS ON OR MAKING OF ANY OTHER DISTRIBUTIONS
(WHETHER IN CASH, STOCK OR PROPERTY) IN RESPECT OF ANY COMPANY COMMON STOCK, OR
ANY SPLIT, COMBINATION OR RECLASSIFICATION OF ANY SHARES OF COMPANY COMMON STOCK
OR ISSUANCE OR AUTHORIZATION OF THE ISSUANCE OF ANY OTHER SECURITIES IN RESPECT
OF, IN LIEU OF OR IN SUBSTITUTION FOR SHARES OF COMPANY COMMON STOCK, OR THE
REPURCHASE, REDEMPTION OR OTHER ACQUISITION, DIRECTLY OR INDIRECTLY, OF ANY
SHARES OF COMPANY COMMON STOCK BY THE COMPANY EXCEPT FOR REPURCHASES OF SHARES
OF COMPANY COMMON STOCK UPON TERMINATION OF EMPLOYMENT;


(J)            EXCEPT AS SET FORTH IN SCHEDULE 2.7(J), THE ISSUANCE, GRANT,
DELIVERY, SALE OR AUTHORIZATION OF OR PROPOSAL TO ISSUE, GRANT, DELIVER OR SELL,
OR PURCHASE OR PROPOSAL TO PURCHASE, ANY SHARES OF COMPANY COMMON STOCK OR
MODIFICATION OR AMENDMENT OF THE RIGHTS OF ANY

11


--------------------------------------------------------------------------------



HOLDER OF ANY OUTSTANDING SHARES OF COMPANY COMMON STOCK, NOR HAVE THERE BEEN
ANY AGREEMENTS, ARRANGEMENTS, PLANS OR UNDERSTANDINGS WITH RESPECT TO ANY SUCH
MODIFICATION OR AMENDMENT EXCEPT AS CONTEMPLATED BY THIS AGREEMENT;


(K)           EXCEPT AS SET FORTH IN SCHEDULE 2.7(K), ANY AMENDMENTS TO THE
COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS;


(L)            ANY TRANSFER (BY WAY OF A LICENSE OR OTHERWISE) TO ANY PERSON OF
RIGHTS TO ANY COMPANY INTELLECTUAL PROPERTY OTHER THAN NON-EXCLUSIVE TRANSFERS
TO THE COMPANY’S CUSTOMERS, DISTRIBUTORS OR OTHER LICENSEES IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(M)          TO THE COMPANY’S KNOWLEDGE, ANY DISPOSITION OR SALE OF, WAIVER OF
RIGHTS TO, LICENSE OR LEASE OF, OR INCURRENCE OF ANY LIEN ON, ANY ASSETS AND
PROPERTIES (OTHER THAN COMPANY INTELLECTUAL PROPERTY) OF THE COMPANY, OTHER THAN
DISPOSITIONS OF INVENTORY, OR LICENSES OF PRODUCTS TO PERSONS IN THE ORDINARY
COURSE OF BUSINESS OF THE COMPANY CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(N)           ANY PURCHASE OR LEASE OF ANY ASSETS AND PROPERTIES OF ANY PERSON
OR THE MAKING OF ANY CAPITAL EXPENDITURES, LEASE COMMITMENTS OR OTHER CAPITAL
COMMITMENTS BY THE COMPANY OTHER THAN ACQUISITIONS OF INVENTORY, LEASING OF
OFFICE SPACE, OR LICENSES OF PRODUCTS, IN THE ORDINARY COURSE OF BUSINESS OF THE
COMPANY, CONSISTENT WITH COMPANY’S PAST PRACTICE AND IN AN AMOUNT NOT IN EXCESS
OF ONE HUNDRED THOUSAND DOLLARS ($100,000) UNLESS OTHERWISE APPROVED BY PARENT;


(O)           THE MAKING OF ANY CAPITAL EXPENDITURES OR COMMITMENTS BY THE
COMPANY FOR ADDITIONS TO PROPERTY, PLANT OR EQUIPMENT OF THE COMPANY
CONSTITUTING CAPITAL ASSETS INDIVIDUALLY OR IN THE AGGREGATE IN AN AMOUNT
EXCEEDING TWENTY-FIVE THOUSAND DOLLARS ($25,000) EXCEPT IN THE ORDINARY COURSE
OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(P)           EXCEPT AS SET FORTH IN SCHEDULE 2.7(P), THE WRITE-OFF OR
WRITE-DOWN OR MAKING OF ANY DETERMINATION TO WRITE OFF OR WRITE-DOWN, OR
REVALUE, ANY OF THE ASSETS AND PROPERTIES OF THE COMPANY, OR CHANGE IN ANY
RESERVES OR LIABILITIES ASSOCIATED THEREWITH;


(Q)           EXCEPT AS SET FORTH IN SCHEDULE 2.7(Q), THE PAYMENT, DISCHARGE OR
SATISFACTION OF ANY MATERIAL CLAIM OR LIABILITY, OTHER THAN THE PAYMENT,
DISCHARGE OR SATISFACTION IN THE ORDINARY COURSE OF BUSINESS OF LIABILITIES
REFLECTED OR RESERVED AGAINST IN THE COMPANY FINANCIALS OR INCURRED IN THE
ORDINARY COURSE OF THE COMPANY’S BUSINESS SINCE THE FINANCIAL STATEMENT DATE;


(R)            EXCEPT AS SET FORTH IN SCHEDULE 2.7(R), THE FAILURE TO PAY OR
OTHERWISE SATISFY MATERIAL LIABILITIES OF THE COMPANY OR ITS SUBSIDIARIES WHEN
DUE;


(S)           THE INCURRENCE OF ANY INDEBTEDNESS OR GUARANTEE OF ANY SUCH
INDEBTEDNESS OR ISSUANCE OR SALE OF ANY DEBT SECURITIES OF THE COMPANY OR
GUARANTEE OF ANY DEBT SECURITIES OF OTHERS, EXCEPT AS OTHERWISE INCURRED IN THE
ORDINARY COURSE OF THE COMPANY’S BUSINESS;

12


--------------------------------------------------------------------------------



(T)            THE GRANT OF ANY SEVERANCE OR TERMINATION PAY TO ANY DIRECTOR,
OFFICER EMPLOYEE OR CONSULTANT, EXCEPT PAYMENTS MADE AS REQUIRED BY LAW OR
PURSUANT TO WRITTEN CONTRACTS OUTSTANDING ON THE DATE HEREOF,


(U)           EXCEPT AS SET FORTH IN SCHEDULE 2.7(U), A CHANGE TO SALARY, RATE
OF COMMISSIONS, RATE OF CONSULTING FEES OR ANY OTHER COMPENSATION OF ANY CURRENT
OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE, INDEPENDENT CONTRACTOR OR CONSULTANT
OF THE COMPANY EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE
COMPANY’S PAST PRACTICE;


(V)           EXCEPT AS SET FORTH IN SCHEDULE 2.7(V), THE PAYMENT OF ANY
CONSIDERATION OF ANY NATURE WHATSOEVER (OTHER THAN, IN THE ORDINARY COURSE OF
BUSINESS, SALARY, BONUS, COMMISSIONS OR CONSULTING FEES AND CUSTOMARY BENEFITS
AND OUT OF POCKET EXPENSES PAID TO ANY CURRENT OR FORMER OFFICER, DIRECTOR,
SHAREHOLDER, EMPLOYEE OR CONSULTANT OF THE COMPANY) TO ANY CURRENT OR FORMER
OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE, INDEPENDENT CONTRACTOR OR CONSULTANT
OF THE COMPANY;


(W)          THE ESTABLISHMENT OR MODIFICATION OF (I) TARGETS, GOALS, POOLS OR
SIMILAR PROVISIONS UNDER ANY EMPLOYMENT CONTRACT OR OTHER EMPLOYEE COMPENSATION
ARRANGEMENT OR INDEPENDENT CONTRACTOR CONTRACT OR OTHER COMPENSATION ARRANGEMENT
OR (II) SALARY RANGES, INCREASED GUIDELINES OR SIMILAR PROVISIONS IN RESPECT OF
ANY EMPLOYMENT CONTRACT OR OTHER EMPLOYEE COMPENSATION ARRANGEMENT OR
INDEPENDENT CONTRACTOR CONTRACT OR OTHER COMPENSATION ARRANGEMENT, EXCEPT FOR
THOSE MADE IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS;


(X)            THE ADOPTION, ENTERING INTO, AMENDMENT, MODIFICATION OR
TERMINATION (PARTIAL OR COMPLETE) OF ANY BENEFIT PLAN;


(Y)           THE PAYMENT OF ANY DISCRETIONARY OR STAY BONUS EXCEPT IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH THE COMPANY’S PAST PRACTICE;


(Z)            TO COMPANY’S KNOWLEDGE, ANY ACTION WHICH WOULD BE REASONABLY
LIKELY TO INTERFERE IN A MATERIAL WAY WITH PARENT’S ABILITY TO ACCOUNT FOR OR
COMPLETE THE TRANSACTIONS CONTEMPLATED HEREBY;


(AA)         THE MAKING OR CHANGING OF ANY ELECTION IN RESPECT OF TAXES,
ADOPTION OR CHANGE IN ANY ACCOUNTING METHOD IN RESPECT OF TAXES, THE ENTERING
INTO OF ANY TAX ALLOCATION AGREEMENT, TAX SHARING AGREEMENT, TAX INDEMNITY
AGREEMENT OR CLOSING AGREEMENT, SETTLEMENT OR COMPROMISE OF ANY CLAIM OR
ASSESSMENT IN RESPECT OF TAXES, OR CONSENT TO ANY EXTENSION OR WAIVER OF THE
LIMITATION PERIOD APPLICABLE TO ANY CLAIM OR ASSESSMENT IN RESPECT OF TAXES WITH
ANY TAXING AUTHORITY OR OTHERWISE, EXCEPT FOR ANY OF THE FOREGOING WHICH WOULD
NOT REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT;


(BB)         EXCEPT AS SET FORTH IN SCHEDULE 2.7(BB), THE MAKING OF ANY CHANGE
IN THE ACCOUNTING POLICIES, PRINCIPLES, METHODS, PRACTICES OR PROCEDURES OF THE
COMPANY (INCLUDING WITHOUT LIMITATION FOR BAD DEBTS, CONTINGENT LIABILITIES OR
OTHERWISE, RESPECTING CAPITALIZATION OR EXPENSE OF RESEARCH AND DEVELOPMENT
EXPENDITURES, DEPRECIATION OR AMORTIZATION RATES OR TIMING OF RECOGNITION OF
INCOME AND EXPENSE), EXCEPT FOR ANY OF THE FOREGOING WHICH WOULD NOT REASONABLY
BE EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT;

13


--------------------------------------------------------------------------------



(CC)         OTHER THAN IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS, THE
MAKING OF ANY REPRESENTATION OR PROPOSAL TO, OR ENGAGEMENT IN SUBSTANTIVE
DISCUSSIONS WITH, ANY OF THE HOLDERS (OR THEIR REPRESENTATIVES) OF ANY
INDEBTEDNESS, OR TO OR WITH ANY PARTY WHICH HAS ISSUED A LETTER OF CREDIT WHICH
BENEFITS THE COMPANY;


(DD)         THE COMMENCEMENT OR TERMINATION OF, OR CHANGE IN, ANY LINE OF
BUSINESS OF THE COMPANY OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


(EE)         THE CANCELLATION, AMENDMENT OR FAILURE TO RENEW ANY INSURANCE
POLICY OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, OR FAILURE TO USE COMMERCIALLY REASONABLE EFFORTS TO GIVE ALL NOTICES
AND PRESENT ALL CLAIMS UNDER ALL SUCH POLICIES IN A TIMELY FASHION, EXCEPT FOR
ANY OF THE FOREGOING WHICH DO NOT GIVE RISE TO A MATERIAL ADVERSE EFFECT;


(FF)           ANY AMENDMENT, FAILURE TO RENEW, OR FAILURE TO USE COMMERCIALLY
REASONABLE EFFORTS TO MAINTAIN, ITS EXISTING APPROVALS OR FAILURE TO OBSERVE ANY
LAW OR ORDER APPLICABLE TO THE CONDUCT OF THE BUSINESS OF THE COMPANY OR THE
ASSETS AND PROPERTIES OF THE COMPANY, EXCEPT FOR ANY OF THE FOREGOING WHICH
WOULD NOT REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT;


(GG)         TO COMPANY’S KNOWLEDGE, ANY FAILURE TO PAY OR OTHERWISE SATISFY ANY
OBLIGATIONS TO PROCURE, MAINTAIN, RENEW, EXTEND OR ENFORCE ANY COMPANY
INTELLECTUAL PROPERTY, INCLUDING, BUT NOT LIMITED TO, SUBMISSION OF REQUIRED
DOCUMENTS OR FEES DURING THE PROSECUTION OF PATENT, TRADEMARK OR OTHER
APPLICATIONS FOR REGISTERED INTELLECTUAL PROPERTY RIGHTS OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS OR WHICH WOULD NOT REASONABLY BE EXPECTED TO GIVE
RISE TO A MATERIAL ADVERSE EFFECT;


(HH)         ANY PHYSICAL DAMAGE, DESTRUCTION OR OTHER CASUALTY LOSS (WHETHER OR
NOT COVERED BY INSURANCE) AFFECTING ANY OF THE REAL OR PERSONAL PROPERTY OR
EQUIPMENT OF THE COMPANY INDIVIDUALLY OR IN THE AGGREGATE IN AN AMOUNT EXCEEDING
FIFTEEN THOUSAND DOLLARS ($15,000);


(II)           THE REPURCHASE, CANCELLATION OR MODIFICATION OF THE TERMS OF ANY
COMPANY COMMON STOCK, OR OTHER FINANCIAL INSTRUMENT THAT DERIVES THE MAJORITY OF
ITS VALUE FROM ITS CONVERTIBILITY INTO COMPANY COMMON STOCK, OTHER THAN
TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND PURSUANT TO
CONTRACTUAL PROVISIONS IN EFFECT AT THE DATE OF THIS AGREEMENT; OR


(JJ)           ANY ENTERING INTO ANY AGREEMENT TO DO ANY OF THE FOREGOING.

                2.8           No Undisclosed Liabilities.  Except as set forth
in Schedule 2.8, the Company has no obligations or liabilities of any nature
(matured or unmatured, fixed or contingent) other than (i) those set forth or
reserved against in the Company Financials, (ii) those incurred in connection
with this Agreement or the transactions contemplated hereby, (iii) those
incurred in the ordinary course of business consistent with the Company’s past
practice, and (iv) those set forth in this Agreement or the Schedules hereto.

               

14


--------------------------------------------------------------------------------


                2.9           Restrictions on Business Activities.  Except as
set forth in Schedule 2.9, there is no agreement or Order binding upon the
Company, or any of its assets or properties which has had or could reasonably be
expected to have the effect of prohibiting or impairing any current or future
business practice of the Company, any acquisition of property by the Company or
the conduct of business by the Company as currently conducted or as proposed to
be conducted by the Company other than in the ordinary course of business or
which would not reasonably be expected to give rise to a Material Adverse
Effect.

                2.10         Taxes.  Subject to Section 1.16 as it relates to
the Tax Liability:


(A)           THE COMPANY HAS TIMELY FILED AND PAID ANY TAXES DUE THROUGH THE
TAX YEAR ENDED DECEMBER 31, 2005.  THE COMPANY, HAVING OBTAINED AN EXTENSION TO
FILE ITS TAX RETURNS FOR THE TAX YEAR ENDED DECEMBER 31, 2006, HAS FILED SUCH
TAX RETURNS FOR THE TAX YEAR ENDED DECEMBER 31, 2006 AND HAS PAID ANY TAXES DUE
WITH RESPECT TO SUCH TAX YEAR.  THE COMPANY HAS PREPARED AND MAINTAINED ADEQUATE
RECORDS SO AS TO FACILITATE THE PROMPT FILING OF TAX RETURNS WHEN THEY BECOME
DUE.


(B)           THE COMPANY HAS NOT INCURRED ANY MATERIAL LIABILITY FOR TAXES
OTHER THAN AS REFLECTED ON THE COMPANY FINANCIALS.  THE UNPAID TAXES OF THE
COMPANY (I) DID NOT, AS OF THE MOST RECENT FISCAL MONTH END, EXCEED BY ANY
MATERIAL AMOUNT THE RESERVE FOR LIABILITY FOR INCOME TAX (OTHER THAN THE RESERVE
FOR DEFERRED TAXES ESTABLISHED TO REFLECT TIMING DIFFERENCES BETWEEN BOOK AND
TAX INCOME) SET FORTH ON THE FACE OF THE COMPANY’S MOST RECENT BALANCE SHEET AND
(II) WILL NOT, TO COMPANY’S KNOWLEDGE, EXCEED BY ANY MATERIAL AMOUNT THAT
RESERVE AS ADJUSTED FOR OPERATIONS AND TRANSACTIONS THROUGH THE CLOSING DATE.


(C)           THE COMPANY IS NOT PRESENTLY A PARTY TO ANY AGREEMENT EXTENDING
THE TIME WITHIN WHICH TO FILE ANY TAX RETURN.  TO COMPANY’S KNOWLEDGE, NO CLAIM
HAS EVER BEEN MADE BY A TAXING AUTHORITY OF ANY JURISDICTION IN WHICH THE
COMPANY DOES NOT FILE TAX RETURNS THAT IT IS OR MAY BE SUBJECT TO TAXATION BY
THAT JURISDICTION.


(D)           TO COMPANY’S KNOWLEDGE, THE COMPANY OR ITS AGENTS, IF APPLICABLE,
HAVE COLLECTED OR WITHHELD ALL AMOUNTS REQUIRED TO BE COLLECTED OR WITHHELD BY
IT ON ACCOUNT OF TAXES OR OTHERWISE, AND HAVE REMITTED THE SAME TO THE
APPROPRIATE GOVERNMENTAL AUTHORITY IN THE MANNER AND WITHIN THE TIME REQUIRED
UNDER ANY APPLICABLE LEGISLATION OR, IF IT IS NOT YET DUE, HAVE SET IT ASIDE IN
APPROPRIATE ACCOUNTS FOR PAYMENT WHEN DUE.


(E)           THE COMPANY DOES NOT HAVE KNOWLEDGE OF ANY ACTIONS BY ANY TAXING
AUTHORITY IN CONNECTION WITH ASSESSING A MATERIAL AMOUNT OF ADDITIONAL TAXES
AGAINST AND IN RESPECT OF THE COMPANY FOR ANY PAST PERIOD.  THERE IS NO DISPUTE
OR CLAIM CONCERNING ANY TAX LIABILITY OF THE COMPANY (I) THREATENED, CLAIMED OR
RAISED BY ANY TAXING AUTHORITY AND (II) OF WHICH THE COMPANY IS AWARE.  THERE
ARE NO LIENS FOR TAXES UPON THE ASSETS AND PROPERTIES OF THE COMPANY OTHER THAN
LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED BY THE COMPANY IN GOOD
FAITH.


(F)            THERE ARE NO OUTSTANDING AGREEMENTS OR WAIVERS EXTENDING THE
STATUTORY PERIOD OF LIMITATION APPLICABLE TO ANY TAX RETURNS REQUIRED TO BE
FILED BY, OR WHICH INCLUDE OR ARE

15


--------------------------------------------------------------------------------



TREATED AS INCLUDING, THE COMPANY WITH RESPECT TO ANY TAX ASSESSMENT OR
DEFICIENCY AFFECTING THE COMPANY.


(G)           THE COMPANY HAS NOT RECEIVED ANY WRITTEN RULING RELATED TO TAXES
OR ENTERED INTO ANY AGREEMENT WITH A TAXING AUTHORITY RELATING TO TAXES.


(H)           THE COMPANY HAS NO MATERIAL LIABILITY FOR THE TAXES OF ANY PERSON
OTHER THAN THE COMPANY OR (I) AS A TRANSFEREE OR SUCCESSOR, OR (II) BY CONTRACT
OR (III) OTHERWISE.


(I)            THE COMPANY HAS NOT AGREED TO MAKE AND IS NOT REQUIRED TO MAKE
ANY ADJUSTMENT UNDER SECTION 481 OR 263A OF THE CODE OR ANY COMPARABLE PROVISION
UNDER STATE LAWS BY REASON OF A CHANGE IN ACCOUNTING METHOD OR AS A RESULT OF
TRANSACTIONS OR EVENTS PRIOR TO THE DATE HEREOF.


(J)            THE COMPANY IS NOT A PARTY TO OR BOUND BY ANY OBLIGATIONS UNDER
ANY TAX SHARING, TAX ALLOCATION, TAX INDEMNITY OR SIMILAR AGREEMENT OR
ARRANGEMENT.


(K)           THE COMPANY IS NOT INVOLVED IN, SUBJECT TO, OR A PARTY TO ANY
JOINT VENTURE, PARTNERSHIP, CONTRACT OR OTHER ARRANGEMENT THAT IS TREATED AS A
PARTNERSHIP FOR FEDERAL, STATE, LOCAL OR FOREIGN INCOME TAX PURPOSES.


(L)            THE COMPANY WAS NOT INCLUDED AND IS NOT INCLUDIBLE IN THE TAX
RETURN OF ANY PARENT CORPORATION OTHER THAN SUCH A RETURN OF WHICH THE COMPANY
IS THE COMMON PARENT CORPORATION.


(M)          EXCEPT AS SET FORTH IN SCHEDULE 2.10(M), THE COMPANY HAS NOT:

(I)                                     ACQUIRED OR HAD THE USE OF ANY PROPERTY
FROM A PERSON WITH WHOM IT WAS NOT DEALING AT ARM’S LENGTH OTHER THAN AT FAIR
MARKET VALUE; OR

(II)                                  DISPOSED OF ANY MATERIAL ASSET TO A PERSON
WITH WHOM IT WAS NOT DEALING AT ARM’S LENGTH FOR PROCEEDS LESS THAN THE FAIR
MARKET VALUE THEREOF.


(N)           THE COMPANY IS NOT NOR HAS IT EVER BEEN A UNITED STATES REAL
PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF SECTION 897(C)(1)(A)(II) OF
THE CODE.


(O)           THE COMPANY IS NOT A PERSONAL HOLDING COMPANY.


(P)           TO COMPANY’S KNOWLEDGE, THE COMPANY IS IN FULL COMPLIANCE WITH ALL
TERMS AND CONDITIONS OF ANY TAX EXEMPTIONS OR OTHER TAX-SHARING AGREEMENT OR
ORDER OF A FOREIGN GOVERNMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT HAVE ANY MATERIAL ADVERSE EFFECT ON THE CONTINUED
VALIDITY AND EFFECTIVENESS OF ANY SUCH TAX EXEMPTIONS OR OTHER TAX-SHARING
AGREEMENT OR ORDER.

16


--------------------------------------------------------------------------------


                2.11         Legal Proceedings.


(A)           EXCEPT AS SET FORTH IN SCHEDULE 2.11:

(I)                                     THERE ARE NO ACTIONS OR PROCEEDINGS
BROUGHT OR, TO THE KNOWLEDGE OF THE COMPANY, PENDING OR THREATENED AGAINST THE
COMPANY OR ITS ASSETS AND PROPERTIES;

(II)                                  THERE ARE NO FACTS OR CIRCUMSTANCES KNOWN
TO THE COMPANY THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY MATERIAL
ACTION OR PROCEEDING AGAINST THE COMPANY; AND

(III)                               THE COMPANY HAS NOT RECEIVED NOTICE OF, AND
DOES NOT OTHERWISE HAVE KNOWLEDGE OF, ANY ORDERS OUTSTANDING AGAINST THE
COMPANY.


(B)           PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE COMPANY HAS
DELIVERED TO PARENT UPON PARENT’S WRITTEN REQUEST, ALL RESPONSES OF COUNSEL FOR
THE COMPANY TO AUDITOR’S REQUESTS FOR INFORMATION (TOGETHER WITH ANY UPDATES
PROVIDED BY SUCH COUNSEL) FOR THE LAST THREE (3) YEARS REGARDING ACTIONS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST,
RELATING TO OR AFFECTING THE COMPANY.  SCHEDULE 2.11 SETS FORTH ALL ACTIONS OR
PROCEEDINGS AGAINST OR BY THE COMPANY DURING THE LAST THREE (3) YEARS.

                2.12         Compliance With Laws and Orders.  To Company’s
knowledge, the Company has not violated, and is not currently in violation or
default under, any material Law or Order applicable to the Company or any of its
Assets and Properties.

                2.13         Benefit Plans.  The Company has provided summary
information regarding its Benefit Plans to the Parent as set forth in Schedule
2.13.

                2.14         Title to Property.  The Company has good and
marketable title to all of its properties, interests in properties and assets,
real and personal, reflected in the Company Financials or acquired after the
Financial Statement Date (except properties, interests in properties and assets
sold or otherwise disposed of since the Financial Statement Date in the ordinary
course of business), or with respect to leased properties and assets, valid
leasehold interests in, free and clear of all mortgages, liens, pledges, charges
or encumbrances of any kind or character, except (i) the lien of current Taxes
not yet due and payable or which are being contested by the Company in good
faith, (ii) such imperfections of title, liens and easements as do not and will
not materially detract from or interfere with the use of the properties subject
thereto or affected thereby, or otherwise materially impair business operations
involving such properties, (iii) liens securing debt which is reflected on the
Company Financials and (iv) Liens listed on Schedule 2.14.  The property and
equipment of the Company that are used in the operations of its business are in
good operating condition subject to normal wear and tear.  All material
properties used in the operations of the Company are reflected in the Company
Financials.  The Company owns no real property.

                2.15         Intellectual Property.


(A)           EXCEPT AS SET FORTH ON SCHEDULE 2.15(A), THE COMPANY OWNS, OR IS
LICENSED OR OTHERWISE POSSESSES LEGALLY ENFORCEABLE RIGHTS TO USE, ALL
INTELLECTUAL PROPERTY THAT IS USED OR

17


--------------------------------------------------------------------------------



CURRENTLY PROPOSED TO BE USED IN THE BUSINESS OF THE COMPANY AS CURRENTLY
CONDUCTED OR AS PRESENTLY PROPOSED BY THE COMPANY TO BE CONDUCTED IN THE
IMMEDIATE FUTURE.


(B)           EXCEPT AS SET FORTH IN SCHEDULE 2.15(B), THE COMPANY HAS NOT (I)
LICENSED ANY COMPANY INTELLECTUAL PROPERTY IN SOURCE CODE FORM TO ANY THIRD
PARTY OR (II) ENTERED INTO ANY EXCLUSIVE AGREEMENTS RELATING TO ANY COMPANY
INTELLECTUAL PROPERTY WITH ANY THIRD PARTY.


(C)           SCHEDULE 2.15(C) LISTS (I) ALL PATENTS AND PATENT APPLICATIONS AND
ALL REGISTERED TRADEMARKS, TRADE NAMES AND SERVICE MARKS, REGISTERED COPYRIGHTS,
DOMAIN NAMES, AND MASKWORKS, INCLUDED IN THE COMPANY INTELLECTUAL PROPERTY,
INCLUDING THE JURISDICTIONS IN WHICH EACH SUCH INTELLECTUAL PROPERTY RIGHT HAS
BEEN ISSUED OR REGISTERED OR IN WHICH ANY APPLICATION FOR SUCH ISSUANCE AND
REGISTRATION HAS BEEN FILED, (II) ALL LICENSES, SUBLICENSES AND OTHER AGREEMENTS
AS TO WHICH THE COMPANY IS A PARTY AND PURSUANT TO WHICH ANY OTHER PERSON IS
AUTHORIZED TO USE ANY INTELLECTUAL PROPERTY, AND (III) ALL LICENSES, SUBLICENSES
AND OTHER AGREEMENTS AS TO WHICH THE COMPANY IS A PARTY AND PURSUANT TO WHICH
THE COMPANY IS AUTHORIZED TO USE ANY THIRD-PARTY INTELLECTUAL PROPERTY (“THIRD
PARTY INTELLECTUAL PROPERTY RIGHTS”) WHICH ARE INCORPORATED IN, ARE, OR FORM A
PART OF ANY COMPANY PRODUCT OR WHICH ARE OTHERWISE USED (OR CURRENTLY PROPOSED
TO BE USED) BY THE COMPANY IN THE BUSINESS OF THE COMPANY AS CURRENTLY CONDUCTED
OR AS PROPOSED TO BE CONDUCTED BY THE COMPANY, OTHER THAN OFF-THE-SHELF SOFTWARE
PROGRAMS LICENSED UNDER STANDARD SHRINK WRAP LICENSE AGREEMENTS.


(D)           TO COMPANY’S KNOWLEDGE, NO PERSON (INCLUDING EMPLOYEES AND FORMER
EMPLOYEES OF THE COMPANY) IS INFRINGING, MISAPPROPRIATING OR OTHERWISE MAKING
ANY UNAUTHORIZED USE OR DISCLOSURE OF ANY INTELLECTUAL PROPERTY RIGHTS OF THE
COMPANY OR ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS TO THE EXTENT LICENSED
BY OR THROUGH THE COMPANY.  THE COMPANY HAS NOT ENTERED INTO ANY AGREEMENT TO
INDEMNIFY ANY OTHER PERSON AGAINST ANY CHARGE OF INFRINGEMENT OF ANY COMPANY
INTELLECTUAL PROPERTY, EXCEPT AS SET FORTH IN SCHEDULE 2.15(D).


(E)           TO COMPANY’S KNOWLEDGE, THE COMPANY IS NOT, NOR WILL IT BE AS A
RESULT OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, IN BREACH OF ANY LICENSE, SUBLICENSE OR OTHER
AGREEMENT RELATING TO THE COMPANY INTELLECTUAL PROPERTY OR THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS.


(F)            TO COMPANY’S KNOWLEDGE, ALL PATENTS, REGISTERED TRADEMARKS,
DOMAIN NAMES, SERVICE MARKS AND COPYRIGHTS HELD BY THE COMPANY ARE VALID AND
SUBSISTING, AND THE MANUFACTURING, MARKETING, LICENSING OR SALE OF ITS PRODUCTS,
TO THE KNOWLEDGE OF THE COMPANY, DOES NOT INFRINGE ANY PATENT, TRADEMARK,
SERVICE MARK, COPYRIGHT, TRADE SECRET OR OTHER PROPRIETARY RIGHT OF ANY THIRD
PARTY.  EXCEPT AS SET FORTH ON SCHEDULE 2.15(F), DURING THE LAST THREE (3)
YEARS, THE COMPANY (I) HAS NOT BEEN SUED IN ANY SUIT, ACTION OR PROCEEDING WHICH
INVOLVES A CLAIM OF INFRINGEMENT OF ANY PATENTS, TRADEMARKS, SERVICE MARKS,
COPYRIGHTS OR VIOLATION OF ANY TRADE SECRET OR OTHER PROPRIETARY RIGHT OF ANY
THIRD PARTY; AND (II) HAS NOT BROUGHT ANY ACTION, SUIT OR PROCEEDING FOR
INFRINGEMENT OF INTELLECTUAL PROPERTY OR BREACH OF ANY LICENSE OR AGREEMENT
INVOLVING INTELLECTUAL PROPERTY AGAINST ANY THIRD PARTY.


(G)           THE COMPANY HAS SECURED VALID WRITTEN ASSIGNMENTS AND WAIVER OF
ANY MORAL RIGHTS FROM CONSULTANTS AND EMPLOYEES WHO CONTRIBUTED TO THE CREATION
OR DEVELOPMENT OF

18


--------------------------------------------------------------------------------



COMPANY INTELLECTUAL PROPERTY OF THE RIGHTS TO SUCH CONTRIBUTIONS THAT THE
COMPANY DOES NOT ALREADY OWN BY OPERATION OF LAW.


(H)           THE COMPANY HAS TAKEN REASONABLY NECESSARY AND APPROPRIATE STEPS
TO PROTECT AND PRESERVE THE CONFIDENTIALITY OF ALL COMPANY INTELLECTUAL PROPERTY
NOT OTHERWISE PROTECTED BY PATENTS, PATENT APPLICATIONS OR COPYRIGHT
(“CONFIDENTIAL INFORMATION”).  ALL USE, DISCLOSURE OR APPROPRIATION OF
CONFIDENTIAL INFORMATION BY THE COMPANY BY OR TO A THIRD PARTY HAS BEEN PURSUANT
TO THE TERMS OF A WRITTEN AGREEMENT BETWEEN THE COMPANY AND SUCH THIRD PARTY,
EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT CONSTITUTE A MATERIAL ADVERSE
EFFECT.

                2.16         Contracts.


(A)           SCHEDULE 2.16(A) CONTAINS A TRUE AND COMPLETE LIST OF EACH OF THE
MATERIAL CONTRACTS (TRUE AND COMPLETE COPIES OR, IF NONE, REASONABLY COMPLETE
AND ACCURATE WRITTEN DESCRIPTIONS OF WHICH, TOGETHER WITH ALL AMENDMENTS AND
SUPPLEMENTS THERETO AND ALL CONTINUING WAIVERS OF ANY MATERIAL TERMS THEREOF,
HAVE BEEN MADE AVAILABLE TO PARENT PRIOR TO THE EXECUTION OF THIS AGREEMENT) OF
THE COMPANY.  SCHEDULE 2.16(A) CONTAINS A TRUE AND COMPLETE LIST OF EACH
CONTRACT (DENOTED WITH AN ASTERISK) OF THE COMPANY NOT TERMINABLE BY THE COMPANY
UPON 30 DAYS (OR LESS) NOTICE BY THE COMPANY WITHOUT PENALTY OR OBLIGATION TO
MAKE PAYMENTS BASED ON SUCH TERMINATION.


(B)           EACH CONTRACT DISCLOSED IN SCHEDULE 2.16(A), UNLESS OTHERWISE
STATED THEREIN, IS IN FULL FORCE AND EFFECT AND CONSTITUTES, TO COMPANY’S
KNOWLEDGE, A LEGAL, VALID AND BINDING AGREEMENT, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS, AND, TO THE KNOWLEDGE OF THE COMPANY, NO PARTY TO SUCH CONTRACT IS,
NOR HAS RECEIVED NOTICE THAT IT IS, IN VIOLATION OR BREACH OF OR DEFAULT UNDER
ANY SUCH CONTRACT (OR WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD BE IN
VIOLATION OR BREACH OF OR DEFAULT UNDER ANY SUCH CONTRACT).


(C)           EXCEPT AS SET FORTH ON SCHEDULE 2.16(C), THE COMPANY IS NOT A
PARTY TO OR BOUND BY ANY CONTRACT THAT (I) AUTOMATICALLY TERMINATES OR ALLOWS
TERMINATION BY THE OTHER PARTY THERETO UPON CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR (II) CONTAINS ANY COVENANT OR OTHER PROVISION
WHICH LIMITS THE ABILITY OF THE COMPANY TO COMPETE WITH ANY PERSON IN ANY LINE
OF BUSINESS OR IN ANY AREA OR TERRITORY.

                2.17         Insurance.  The Company’s current insurance
policies, if any, are listed on Schedule 2.17.

                2.18         Affiliate Transactions.


(A)           EXCEPT AS DISCLOSED IN SCHEDULE 2.18(A) OR AS OTHERWISE DISCLOSED
OR DISCUSSED HEREIN OR CONTEMPLATED HEREBY, (I) THERE ARE NO CONTRACTS OR
LIABILITIES BETWEEN THE COMPANY, ON THE ONE HAND, AND (1) ANY CURRENT OR FORMER
OFFICER, DIRECTOR, SHAREHOLDER, OR TO THE KNOWLEDGE OF THE COMPANY, ANY
AFFILIATE OR ASSOCIATE OF THE COMPANY OR (2) ANY PERSON WHO, TO THE KNOWLEDGE OF
THE COMPANY, IS AN ASSOCIATE OF ANY SUCH OFFICER, DIRECTOR, SHAREHOLDER OR
AFFILIATE, ON THE OTHER HAND, (II) THE COMPANY DOES NOT PROVIDE OR CAUSE TO BE
PROVIDED ANY ASSETS, SERVICES OR FACILITIES TO ANY CURRENT OR FORMER OFFICER,
DIRECTOR, SHAREHOLDER, AFFILIATE OR ASSOCIATE OF THE COMPANY, (III) NO CURRENT
OR FORMER OFFICER, DIRECTOR, SHAREHOLDER, AFFILIATE OR ASSOCIATE OF THE COMPANY
PROVIDES OR CAUSES TO BE PROVIDED ANY ASSETS, SERVICES OR FACILITIES TO

19


--------------------------------------------------------------------------------



THE COMPANY AND (IV) THE COMPANY DOES NOT BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, ANY INVESTMENT ASSETS OF ANY CURRENT OR FORMER OFFICER, DIRECTOR,
SHAREHOLDER, AFFILIATE OR ASSOCIATE OF THE COMPANY.


(B)           EACH OF THE CONTRACTS AND LIABILITIES LISTED IN SCHEDULE 2.18(A),
IF ANY, WAS ENTERED INTO OR INCURRED, AS THE CASE MAY BE, ON TERMS NO LESS
FAVORABLE TO THE COMPANY (IN THE REASONABLE JUDGMENT OF THE COMPANY) THAN IF
SUCH CONTRACT OR LIABILITY WAS ENTERED INTO OR NEGOTIATED ON AN ARM’S LENGTH
BASIS ON COMPETITIVE TERMS.  ANY CONTRACT TO WHICH THE COMPANY IS A PARTY AND IN
WHICH ANY DIRECTOR OF THE COMPANY HAS A FINANCIAL INTEREST IN SUCH CONTRACT WAS
APPROVED IN ACCORDANCE WITH APPLICABLE LAW.

                2.19         Employees; Labor Relations.


(A)           TO COMPANY’S KNOWLEDGE, THE COMPANY IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL CURRENTLY APPLICABLE LAWS AND REGULATIONS RESPECTING
EMPLOYMENT, DISCRIMINATION IN EMPLOYMENT, TERMS AND CONDITIONS OF EMPLOYMENT,
WAGES, HOURS AND OCCUPATIONAL SAFETY AND HEALTH AND EMPLOYMENT PRACTICES, AND IS
NOT ENGAGED IN ANY MATERIAL RESPECT IN ANY UNFAIR LABOR PRACTICE EXCEPT WHERE
NON-COMPLIANCE WITH ANY OF THE FOREGOING BY THE COMPANY WILL NOT CONSTITUTE A
MATERIAL ADVERSE EFFECT.  TO COMPANY’S KNOWLEDGE, THE COMPANY IS NOT LIABLE FOR
ANY PAYMENT TO ANY TRUST OR OTHER FUND OR TO ANY GOVERNMENTAL OR ADMINISTRATIVE
AUTHORITY, WITH RESPECT TO EMPLOYMENT INSURANCE, SOCIAL SECURITY, WORKERS
COMPENSATION, HEALTH OR OTHER BENEFITS OR OBLIGATIONS FOR EMPLOYEES (OTHER THAN
ROUTINE PAYMENTS TO BE MADE IN THE NORMAL COURSE OF BUSINESS AND CONSISTENT WITH
PAST PRACTICE).  THERE ARE NO PENDING CLAIMS AGAINST THE COMPANY UNDER ANY
WORKERS COMPENSATION PLAN OR POLICY OR FOR LONG TERM DISABILITY WHICH
CONSTITUTES A MATERIAL ADVERSE EFFECT.  THERE ARE NO CONTROVERSIES PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY, THREATENED, BETWEEN THE COMPANY AND ANY OF ITS
EMPLOYEES, WHICH CONTROVERSIES HAVE OR COULD REASONABLY BE EXPECTED TO RESULT IN
AN ACTION, SUIT, PROCEEDING, CLAIM, ARBITRATION OR INVESTIGATION BEFORE ANY
AGENCY, COURT OR TRIBUNAL, FOREIGN OR DOMESTIC, WHICH, IN ANY OF THE FOREGOING
CASES, CONSTITUTES A MATERIAL ADVERSE EFFECT.  THE COMPANY IS NOT A PARTY TO ANY
COLLECTIVE BARGAINING AGREEMENT OR OTHER LABOR UNION CONTRACT NOR DOES THE
COMPANY KNOW OF ANY ACTIVITIES OR PROCEEDINGS OF ANY LABOR UNION TO ORGANIZE ANY
SUCH EMPLOYEES.  TO THE BEST OF THE COMPANY’S KNOWLEDGE, NO EMPLOYEES OF THE
COMPANY ARE IN VIOLATION OF ANY TERM OF ANY EMPLOYMENT CONTRACT, PATENT
DISCLOSURE AGREEMENT, NON-COMPETITION AGREEMENT, OR ANY RESTRICTIVE COVENANT TO
A FORMER EMPLOYER RELATING TO THE RIGHT OF ANY SUCH EMPLOYEE TO BE EMPLOYED BY
THE COMPANY BECAUSE OF THE NATURE OF THE BUSINESS CONDUCTED OR PROPOSED TO BE
CONDUCTED BY THE COMPANY OR TO THE USE OF TRADE SECRETS OR PROPRIETARY
INFORMATION OF OTHERS.  NO EMPLOYEES OF THE COMPANY HAVE GIVEN NOTICE TO THE
COMPANY, NOR IS THE COMPANY OTHERWISE AWARE, THAT ANY SUCH EMPLOYEE INTENDS TO
TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.


(B)           EXCEPT AS SET FORTH IN SCHEDULE 2.19(B), ALL EMPLOYEES OF THE
COMPANY ARE TERMINABLE BY THE COMPANY UPON REASONABLE NOTICE IN ACCORDANCE WITH
APPLICABLE LAW.  SCHEDULE 2.19(B) SETS FORTH, INDIVIDUALLY AND BY CATEGORY, THE
NAME OF EACH OFFICER, EMPLOYEE AND CONSULTANT, TOGETHER WITH SUCH PERSON’S
POSITION OR FUNCTION, ANNUAL BASE SALARY OR WAGE AND ANY INCENTIVE, SEVERANCE OR
BONUS ARRANGEMENTS WITH RESPECT TO SUCH PERSON.  THE COMPLETION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WILL NOT RESULT IN ANY PAYMENT OR
INCREASED PAYMENT BECOMING DUE FROM THE COMPANY TO ANY OFFICER, DIRECTOR, OR
EMPLOYEE OF, OR CONSULTANT

20


--------------------------------------------------------------------------------



TO, THE COMPANY OTHER THAN AS SET FORTH IN ARTICLE 1 HEREOF.  TO COMPANY’S
KNOWLEDGE, THE COMPANY IS NOT A PARTY TO ANY AGREEMENT FOR THE PROVISION OF
LABOR FROM ANY OUTSIDE AGENCY THAT WOULD RESULT IN TREATMENT OF SUCH PROVIDERS
OF LABOR AS AN EMPLOYEE OF THE COMPANY.  TO COMPANY’S KNOWLEDGE, THERE HAVE BEEN
NO CLAIMS BY EMPLOYEES OF SUCH OUTSIDE AGENCIES, IF ANY, WITH REGARD TO
EMPLOYEES ASSIGNED TO WORK FOR THE COMPANY, AND NO CLAIMS BY ANY GOVERNMENTAL
AGENCY WITH REGARD TO SUCH EMPLOYEES.


(C)           EXCEPT AS DISCLOSED ON SCHEDULE 2.19(C), DURING THE LAST THREE (3)
YEARS, THERE HAVE BEEN NO FEDERAL OR STATE CLAIMS BASED ON EMPLOYMENT EQUITY,
SEX, SEXUAL OR OTHER HARASSMENT, AGE, DISABILITY, RACE OR OTHER DISCRIMINATION
OR COMMON LAW CLAIMS, INCLUDING CLAIMS OF WRONGFUL DISMISSAL, SEVERANCE PAY,
PAYMENT IN LIEU OF NOTICE OR BAD FAITH TERMINATION, BY ANY EMPLOYEES OF THE
COMPANY OR BY ANY OF THE EMPLOYEES PERFORMING WORK FOR THE COMPANY BUT PROVIDED
BY AN OUTSIDE EMPLOYMENT AGENCY, AND THERE ARE NO FACTS OR CIRCUMSTANCES KNOWN
TO THE COMPANY THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO SUCH COMPLAINT
OR CLAIM.


(D)           THE COMPANY HAS WRITTEN EMPLOYMENT POLICIES AND/OR EMPLOYEE
HANDBOOKS OR MANUALS TO THE EXTENT REQUIRED BY LAW.  TO THE KNOWLEDGE OF THE
COMPANY, NO OFFICER, EMPLOYEE OR CONSULTANT OF THE COMPANY IS OBLIGATED UNDER
ANY CONTRACT OR OTHER AGREEMENT OR SUBJECT TO ANY ORDER OR LAW THAT WOULD
INTERFERE WITH THE COMPANY’S BUSINESS AS CURRENTLY CONDUCTED.

                2.20         Environmental Matters.  The Company does not now
own, and has never owned, any fee simple interest in real property.

                2.21         Substantial Customers and Suppliers.  Schedule 2.21
lists the 15 largest customers of the Company, collectively, on the basis of
revenues collected or accrued for the most recent completed fiscal year. 
Schedule 2.21 also lists the 15 largest suppliers of the Company on the basis of
cost of goods or services purchased for the most recent fiscal year ended.  To
the knowledge of the Company, no such customer or supplier is threatened with
bankruptcy or insolvency.

                2.22         Accounts Receivable.  To Company’s knowledge,
except as set forth in Schedule 2.22 the accounts and notes receivable of the
Company reflected on the Company Financials, and all accounts and notes
receivable arising subsequent to the Financial Statement Date, (a) arose from
bona fide sales transactions in the ordinary course of business, consistent with
past practice, and are payable on ordinary trade terms, (b) are legal, valid and
binding obligations of the respective debtors enforceable in accordance with
their respective terms, (c) are not subject to any valid set-off or counterclaim
and (d) do not represent obligations for goods sold on consignment, on approval
or on a sale-or-return basis or subject to any other repurchase or return
arrangement.

                2.23         Inventory.  The Company maintains inventory, as
listed in Schedule 2.23, to ensure the timely delivery of products sold to end
customers.  This inventory is maintained in storage facilities in and around
Orlando, Florida.  The Company also maintains small quantities of immaterial
office supplies inventory in its offices in Orlando, Florida.

               

21


--------------------------------------------------------------------------------


                2.24         Other Negotiations; Brokers; Third Party Expenses. 
Except as set forth in Schedule 2.24, neither the Company nor, to the knowledge
of the Company, any of its Affiliates (nor any investment banker, financial
advisor, attorney, accountant or other Person retained by, and in connection
with its actions, for or on behalf of the Company or any such Affiliate) (i) has
entered into any Contract that conflicts with any of the transactions
contemplated by this Agreement or (ii) has entered into any Contract or had any
discussions with any Person regarding any transaction involving the Company
which could result in the Company’s being subject to any claim for liability to
said Person as a result of entering into this Agreement or consummating the
transactions contemplated hereby.  Without limiting the foregoing, except as set
forth in Schedule 2.24, no finder, broker, agent, financial advisor, or other
intermediary has acted on behalf of the Company in connection with the Merger or
the negotiation or consummation of this Agreement or any of the transactions
contemplated hereby.  Schedule 2.24 sets forth a reasonable estimate of all
Third Party Expenses expected to be incurred by the Company through the Closing
Date in connection with the negotiation of the terms and conditions of this
Agreement and the Closing of the transactions contemplated hereby.

                2.25         Warranty Obligations; Maintenance Contracts.


(A)           SCHEDULE 2.25 SETS FORTH (A) A LIST OF ALL FORMS OF WRITTEN
WARRANTIES, GUARANTEES AND WRITTEN WARRANTY POLICIES OF THE COMPANY IN RESPECT
OF ANY OF THE COMPANY’S PRODUCTS AND SERVICES, WHICH ARE CURRENTLY IN EFFECT
(THE “WARRANTY OBLIGATIONS”), AND THE DURATION OF EACH SUCH WARRANTY OBLIGATION,
(B) EACH OF THE WARRANTY OBLIGATIONS WHICH IS SUBJECT TO ANY DISPUTE OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED DISPUTE AND (C) A BRIEF DESCRIPTION OF ANY
CLAIMS DURING THE LAST THREE (3) YEARS MADE UNDER OR WITH RESPECT TO WARRANTIES,
GUARANTEES AND WARRANTY POLICIES OF OR RELATING TO THE COMPANY’S PRODUCTS AND
SERVICES.  TRUE AND CORRECT COPIES OF THE WARRANTY OBLIGATIONS HAVE BEEN
DELIVERED TO PARENT PRIOR TO THE EXECUTION OF THIS AGREEMENT.  TO COMPANY’S
KNOWLEDGE, THERE HAVE NOT BEEN ANY MATERIAL DEVIATIONS FROM THE WARRANTY
OBLIGATIONS, AND SALESPERSONS, EMPLOYEES AND AGENTS OF THE COMPANY ARE NOT
AUTHORIZED TO UNDERTAKE OBLIGATIONS TO ANY CUSTOMER OR OTHER PERSON IN EXCESS OF
SUCH WARRANTY OBLIGATIONS.  ALL PRODUCTS MANUFACTURED, DESIGNED, LICENSED,
LEASED, RENTED OR SOLD BY THE COMPANY (I) WERE, WHEN SOLD BY THE COMPANY, FREE
FROM MATERIAL DEFECTS IN CONSTRUCTION AND DESIGN AND (II) SATISFY ANY AND ALL
CONTRACT OR OTHER SPECIFICATIONS RELATED THERETO TO THE EXTENT STATED IN WRITING
IN SUCH CONTRACTS OR SPECIFICATIONS, IN EACH CASE, IN ALL MATERIAL RESPECTS, IN
EACH CASE OTHER THAN AS A RESULT OF SOFTWARE “BUGS” THAT ARE REMEDIABLE IN THE
ORDINARY COURSE WITHOUT MATERIAL COST TO THE COMPANY.


(B)           THE COMPANY HAS NO PREPAID MAINTENANCE CONTRACTS.

                2.26         Foreign Corrupt Practices Act.  Neither the
Company, nor to the knowledge of the Company, any agent, employee or other
Person acting on behalf of the Company has, directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, made any unlawful payment to
any government official or employee or to any political party or campaign from
corporate funds, violated any provision of the Foreign Corrupt Practices Act of
1977, as amended, or made any bribe, rebate, payoff, influence payment, kickback
or other similar unlawful payment which will would reasonably be expected to
give rise to a Material Adverse Effect.

22


--------------------------------------------------------------------------------


                2.27         Financial Projections.  Any and all financial
projections discussed in presentations to investors, bankers and Parent, if any,
made by the Company with respect to the Company’s business were prepared for
internal use only.  The Company makes no representation or warranty of any kind
whatsoever regarding the accuracy of any such projections or as to whether any
such projections will be achieved, except that the Company represents and
warrants that any such projections were prepared in good faith and were based on
assumptions believed by it to be reasonable at the time.

                2.28         Approvals.


(A)           NO APPROVALS OF GOVERNMENTAL OR REGULATORY AUTHORITIES RELATING TO
THE BUSINESS CONDUCTED BY THE COMPANY ARE REQUIRED TO BE GIVEN TO OR OBTAINED BY
THE COMPANY FROM ANY AND ALL GOVERNMENTAL OR REGULATORY AUTHORITIES IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, EXCEPT (I) APPROVALS RELATED TO THE FILINGS CONTEMPLATED BY SECTION
1.2 OR (II) WHERE THE FAILURE TO OBTAIN SUCH APPROVAL WOULD NOT CONSTITUTE A
MATERIAL ADVERSE EFFECT.


(B)           EXCEPT AS SET FORTH IN SCHEDULE 2.28(B), NO NON-GOVERNMENTAL OR
REGULATORY AUTHORITY APPROVALS ARE REQUIRED TO BE GIVEN TO OR OBTAINED BY THE
COMPANY FROM ANY THIRD PARTIES IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT WHERE THE FAILURE TO OBTAIN
SUCH APPROVALS WOULD NOT CONSTITUTE A MATERIAL ADVERSE EFFECT.


(C)           TO COMPANY’S KNOWLEDGE, THE COMPANY HAS OBTAINED ALL APPROVALS
FROM GOVERNMENTAL OR REGULATORY AUTHORITIES NECESSARY TO CONDUCT THE BUSINESS
CONDUCTED BY THE COMPANY IN THE MANNER AS IT IS CURRENTLY BEING CONDUCTED,
EXCEPT WHERE THE FAILURE TO OBTAIN SUCH APPROVALS WOULD NOT CONSTITUTE A
MATERIAL ADVERSE EFFECT, AND, DURING THE LAST THREE (3) YEARS, THERE HAS BEEN NO
WRITTEN NOTICE RECEIVED BY THE COMPANY OF ANY VIOLATION OR NON-COMPLIANCE WITH
ANY SUCH APPROVALS.  ALL APPROVALS FROM GOVERNMENTAL OR REGULATORY AUTHORITIES
NECESSARY TO CONDUCT THE BUSINESS CONDUCTED BY THE COMPANY AS IT IS CURRENTLY
BEING CONDUCTED ARE SET FORTH IN SCHEDULE 2.28(C).

                2.29         Leases in Effect.  The Company has real property
leases or subleases as set forth in Schedule 2.29 relating to premises which
accommodate not less than 75 employees in a location within the Orlando metro
area.

                2.30         Disclosure.  No representation or warranty
contained in this Agreement or any related Schedule or in any certificate, list
or other writing furnished to Parent pursuant to any provision of this Agreement
(including the Company Financials and the notes thereto) contains any untrue
statement of a material fact or omits a material fact necessary in order to make
the statements herein or therein, in the light of the circumstances under which
they were made, not misleading.

 

23


--------------------------------------------------------------------------------


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby represent and warrant to the Company and the
Company Shareholders, subject to such exceptions as are disclosed in the
corresponding Schedules with respect to specific sections of this Article 3, and
subject to the right of the Parent and Merger Sub to update, revise, supplement
and/or correct such Schedules through the Closing Date, as follows:

                3.1           Organization, Standing and Power.  Parent and
Merger Sub are each corporations duly organized, validly existing and in good
standing under the laws of the State of Nevada.  Parent and Merger Sub each have
the corporate power to own their properties and to carry on their business as
now being conducted and as proposed to be conducted and are duly qualified to do
business and are in good standing in each jurisdiction in which the ownership,
use, licensing or leasing of their Assets and Properties, or the conduct or
nature of their business, makes such qualification, licensing or admission
necessary, except for such failures to be so duly qualified, licensed or
admitted and in good standing that could not reasonably be expected to have a
material adverse effect on the Business or Condition of Parent or Merger Sub. 
Neither Parent nor Merger Sub is in violation of any of the provisions of its
Articles of Incorporation or Bylaws or any similar governing instruments or
agreements.

                3.2           Capital Structure of Parent and Merger Sub.  The
authorized capital stock of Parent consists of 800,000,000 shares of Parent
Common Stock and 20,000,000 shares of Parent Preferred Stock, all $0.001 par
value per share.  10,000,000 shares of Parent Preferred Stock are designated
Series A Preferred Stock.  21,495,000 shares of Parent Common Stock and
2,800,000 shares of Parent Series A Preferred Stock are currently outstanding
and 4,480,000 shares of Parent Common Stock are reserved for issuance in respect
of specific obligations of Parent.  All outstanding shares of Parent Common
Stock have been duly authorized, validly issued, fully paid and are
nonassessable and free of any liens or encumbrances other than any liens or
encumbrances created by or imposed upon the holders thereof.  The shares of
Parent Common Stock to be issued pursuant to the transactions contemplated
herein will, upon issuance pursuant to the terms hereof, be duly authorized,
validly issued, fully paid, and non-assessable shares of Parent Common Stock. 
The authorized capital stock of Merger Sub consists solely of 1,000 shares of
Common Stock, $0.001 par value per share, of which 1,000 shares are issued and
outstanding and all of which are owned by Parent.  All issued and outstanding
shares of capital stock of Merger Sub have been duly authorized and validly
issued and are fully paid and are nonassessable and free of any liens or
encumbrances.  Each of Parent and Merger Sub has delivered a true, correct and
complete copy of its Articles of Incorporation, as set forth in Schedule 3.2(a),
and its Bylaws, as set forth in Schedule 3.2(b), and every other similar
governing document or agreement, as applicable, as amended to date, to Company.

                3.3           Authority.  Parent and Merger Sub each has full
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by
Parent and Merger Sub, and, assuming the due authorization, execution and
delivery hereof by the Company and Certain Company Shareholders, constitutes a
legal, valid and binding obligation of Parent and Merger Sub enforceable against
Parent and Merger Sub in

24


--------------------------------------------------------------------------------


accordance with its respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar Laws relating to the enforcement of creditors’
rights generally and by general principles of equity.  Merger Sub has been
recently formed for the purpose of effecting the Merger and has not conducted
any business except in connection with preparation for the Merger.  Parent owns
all of the issued and outstanding capital stock of Merger Sub.  The execution,
delivery and performance of each of this Agreement and any agreements
contemplated hereby to which it is a party have been duly authorized by all
necessary action on the part of each of Parent and Merger Sub, their respective
boards of directors, and the sole stockholder of Merger Sub.  A vote of Parent’s
stockholders will be required to approve the Merger and the related transactions
contemplated hereby.

                3.4           Financial Statements of Parent.


(A)           ALL FINANCIAL STATEMENTS OF PARENT, AS SET FORTH IN SCHEDULE
3.4(A) AND PROVIDED TO THE COMPANY AND TO THE COMPANY SHAREHOLDERS (INCLUDING,
IN EACH CASE, ANY NOTES THERETO), WERE PREPARED IN ACCORDANCE WITH GAAP ON A
CONSISTENT BASIS THROUGHOUT THE PERIODS INDICATED (EXCEPT AS MAY BE INDICATED IN
THE NOTES THERETO), ARE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AND EACH
PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION OF PARENT AS AT
THE RESPECTIVE DATES THEREOF AND FOR THE RESPECTIVE PERIODS INDICATED THEREIN,
EXCEPT AS OTHERWISE NOTED THEREIN (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS,
TO NORMAL AND RECURRING IMMATERIAL YEAR-END ADJUSTMENTS).  THE PARENT’S
FINANCIAL STATEMENTS HAVE BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION.  SINCE THE DATE OF THE LAST FINANCIAL STATEMENTS OF PARENT, THERE
HAS BEEN NO CHANGE IN ANY ACCOUNTING POLICIES, PRINCIPLES, METHODS OR PRACTICES,
INCLUDING ANY CHANGE WITH RESPECT TO RESERVES (WHETHER FOR BAD DEBTS, CONTINGENT
LIABILITIES OR OTHERWISE), OF PARENT.


(B)           EXCEPT AS AND TO THE EXTENT SET FORTH OR RESERVED AGAINST ON THE
CONSOLIDATED BALANCE SHEET OF PARENT, NONE OF PARENT OR ANY SUBSIDIARY OF PARENT
HAS ANY LIABILITIES OR OBLIGATIONS OF ANY NATURE (WHETHER ACCRUED, ABSOLUTE,
CONTINGENT OR OTHERWISE) THAT WOULD BE REQUIRED TO BE REFLECTED ON A BALANCE
SHEET OR IN NOTES THERETO, EXCEPT FOR LIABILITIES OR OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE SINCE JANUARY 1, 2007.

                3.5           No Conflicts.  The consummation by the Parent and
Merger Sub of the transactions contemplated hereby do not and will not:


(A)           CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF ANY TERMS,
CONDITIONS OR PROVISIONS OF THE ARTICLES OF INCORPORATION OR BYLAWS, AS AMENDED,
OR EQUIVALENT DOCUMENTS OF THE PARENT AND MERGER SUB;


(B)           CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF ANY LAW OR
ORDER APPLICABLE TO THE PARENT AND MERGER SUB OR BY WHICH ANY OF THEIR ASSETS
AND PROPERTIES ARE BOUND OR AFFECTED; OR


(C)           (I) CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF, (II)
CONSTITUTE A DEFAULT (OR AN EVENT THAT, WITH OR WITHOUT NOTICE OR LAPSE OF TIME
OR BOTH, WOULD CONSTITUTE A

25


--------------------------------------------------------------------------------



DEFAULT) UNDER, (III) REQUIRE THE PARENT OR MERGER SUB TO OBTAIN ANY CONSENT,
APPROVAL OR ACTION OF, MAKE ANY FILING WITH OR GIVE ANY NOTICE TO ANY PERSON AS
A RESULT OR UNDER THE TERMS OF (EXCEPT FOR FILINGS WITH THE NEVADA SECRETARY OF
STATE AND THE SECURITIES AND EXCHANGE COMMISSION, AS NECESSITATED BY THIS
TRANSACTION AND DESCRIBED ON SCHEDULE 3.5(C)), (IV) RESULT IN OR GIVE TO ANY
PERSON ANY RIGHT OF TERMINATION, CANCELLATION, ACCELERATION OR MODIFICATION IN
OR WITH RESPECT TO, (V) RESULT IN OR GIVE TO ANY PERSON ANY ADDITIONAL RIGHTS OR
ENTITLEMENT TO INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED PAYMENTS OR
PERFORMANCE UNDER, (VI) RESULT IN THE CREATION OR IMPOSITION OF (OR THE
OBLIGATION TO CREATE OR IMPOSE) ANY LIEN UPON THE PARENT OR MERGER SUB OR ANY OF
THEIR ASSETS AND PROPERTIES UNDER OR (VII) RESULT IN THE LOSS OF A MATERIAL
BENEFIT UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY CONTRACT OR
LICENSE TO WHICH THE PARENT OR MERGER SUB ARE A PARTY OR BY WHICH THE PARENT OR
MERGER SUB OR THEIR ASSETS AND PROPERTIES ARE BOUND OR AFFECTED.

                3.6           Books and Records; Organizational Documents.  The
minute books, including the share registers, and other similar records of the
Parent and Merger Sub have been provided or made available to Company or its
counsel prior to the execution of this Agreement, are complete and correct in
all material respects and have been maintained in accordance with sound business
practices.  Such minute books contain a true and complete record of all material
actions taken at all meetings and by all written consents in lieu of meetings of
the directors, shareholders and committees of the Board of Directors of the
Merger Sub through the date hereof.

                3.7           Absence of Changes.  Since the date of the most
recent Parent/Merger Sub financial statements provided to the Company, there has
not been any Material Adverse Change in the business or condition of the Parent
or Merger Sub or any occurrence or event, which, individually or in the
aggregate could be reasonably expected to have any Material Adverse Change on
the Business or Condition of Parent or Merger Sub.  In addition, without
limiting the foregoing, except as expressly contemplated hereby, there has not
occurred since such date:


(A)           THE ENTERING INTO OF ANY CONTRACT, COMMITMENT OR TRANSACTION OR
THE INCURRENCE OF ANY LIABILITIES DIRECTLY RELATED TO THE AGREEMENT, OUTSIDE OF
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


(B)           THE ENTERING INTO OF ANY CONTRACT IN CONNECTION WITH ANY
TRANSACTION INVOLVING A BUSINESS COMBINATION OTHER THAN THIS AGREEMENT AND THE
TRANSACTIONS RELATED TO THE MERGER, AND THE ACQUISITION OF INFORMATION
INTELLECT, INC. ON MARCH 2, 2007;


(C)           THE ALTERATION, OR ENTERING INTO OF ANY CONTRACT OR OTHER
COMMITMENT TO ALTER, PARENT’S OR MERGER SUB’S INTERESTS IN ANY PERSON, IN WHICH
THE PARENT OR MERGER SUB DIRECTLY OR INDIRECTLY HOLDS ANY INTEREST ON THE DATE
HEREOF;


(D)           THE ENTERING INTO OF ANY STRATEGIC ALLIANCE, JOINT DEVELOPMENT OR
JOINT MARKETING CONTRACT, OTHER THAN JOINT MARKETING OR DEVELOPMENT EFFORTS IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


(E)           ANY AMENDMENT OR OTHER MODIFICATION (OR AGREEMENT TO DO SO),
EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR
VIOLATION OF THE TERMS OF, ANY OF THE CONTRACTS SET FORTH OR DESCRIBED HEREIN;

26


--------------------------------------------------------------------------------



(F)            THE ENTERING INTO OF ANY TRANSACTION WITH ANY OFFICER, DIRECTOR,
SHAREHOLDER, AFFILIATE OR ASSOCIATE OF THE PARENT OR MERGER SUB, OTHER THAN
PURSUANT TO ANY CONTRACT DISCLOSED TO COMPANY IN CONNECTION WITH THIS AGREEMENT
(SUCH AS LOANS/ADVANCES FROM RELATED PARTIES TO THE PARENT FOR PAYMENT OF
VARIOUS FILING, ADMINISTRATIVE AND PROFESSIONAL FEES);


(G)           THE ENTERING INTO OR AMENDMENT OF ANY CONTRACT PURSUANT TO WHICH
ANY OTHER PERSON IS GRANTED MANUFACTURING, MARKETING, DISTRIBUTION, LICENSING OR
SIMILAR RIGHTS OF ANY TYPE OR SCOPE WITH RESPECT TO ANY PRODUCTS OF THE PARENT
OR MERGER SUB OTHER THAN AS CONTEMPLATED BY THE CONTRACTS OR LICENSES OF THE
PARENT OR MERGER SUB DISCLOSED IN CONNECTION HEREWITH OR OTHERWISE IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


(H)           THE COMMENCEMENT OF ANY ACTION OR PROCEEDING (OTHER THAN ANY
INVESTIGATION OF WHICH THE PARENT AND MERGER SUB ARE NOT AWARE);


(I)            ANY AMENDMENTS TO THE PARENT OR MERGER SUB’S ARTICLES OF
INCORPORATION OR BYLAWS, (EXCEPT AS FILED WITH THE NEVADA SECRETARY OF STATE);


(J)            ANY DISPOSITION OR SALE OF, WAIVER OF RIGHTS TO, LICENSE OR LEASE
OF, OR INCURRENCE OF ANY LIEN ON, ANY ASSETS AND PROPERTIES OF THE PARENT OR
MERGER SUB, OTHER THAN DISPOSITIONS OF INVENTORY, OR LICENSES OF PRODUCTS TO
PERSONS IN THE ORDINARY COURSE OF BUSINESS OF THE PARENT AND MERGER SUB
CONSISTENT WITH PAST PRACTICE;


(K)           ANY PURCHASE OR LEASE OF ANY ASSETS AND PROPERTIES OF ANY PERSON
OR THE MAKING OF ANY CAPITAL EXPENDITURES, LEASE COMMITMENTS OR OTHER CAPITAL
COMMITMENTS BY THE PARENT OR MERGER SUB, OTHER THAN ACQUISITIONS OF INVENTORY,
LEASING OF OFFICE SPACE, OR LICENSES OF PRODUCTS, IN THE ORDINARY COURSE OF
BUSINESS OF THE PARENT AND MERGER SUB, CONSISTENT WITH PAST PRACTICE;


(L)            THE MAKING OF ANY CAPITAL EXPENDITURES OR COMMITMENTS BY THE
PARENT OR MERGER SUB FOR ADDITIONS TO PROPERTY, PLANT OR EQUIPMENT OF THE PARENT
OR MERGER SUB, CONSTITUTING CAPITAL ASSETS INDIVIDUALLY OR IN THE AGGREGATE IN
AN AMOUNT EXCEEDING TWENTY-FIVE THOUSAND DOLLARS ($25,000);


(M)          THE WRITE-OFF OR WRITE-DOWN OR MAKING OF ANY DETERMINATION TO WRITE
OFF OR WRITE-DOWN, OR REVALUE, ANY OF THE ASSETS AND PROPERTIES OF THE PARENT OR
MERGER SUB, OR CHANGE IN ANY RESERVES OR LIABILITIES ASSOCIATED THEREWITH;


(N)           THE PAYMENT, DISCHARGE OR SATISFACTION OF ANY CLAIM OR LIABILITY,
OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION IN THE ORDINARY COURSE OF
BUSINESS OF LIABILITIES REFLECTED OR RESERVED AGAINST IN THE PARENT OR MERGER
SUB’S FINANCIAL STATEMENTS OR INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(O)           THE FAILURE TO PAY OR OTHERWISE SATISFY MATERIAL LIABILITIES OF
THE PARENT OR MERGER SUB OR ANY OF THEIR SUBSIDIARIES WHEN DUE;


(P)           THE MAKING OR CHANGING OF ANY ELECTION IN RESPECT OF TAXES,
ADOPTION OR CHANGE IN ANY ACCOUNTING METHOD IN RESPECT OF TAXES, THE ENTERING
INTO OF ANY TAX ALLOCATION AGREEMENT, TAX SHARING AGREEMENT, TAX INDEMNITY
AGREEMENT OR CLOSING AGREEMENT, SETTLEMENT OR

27


--------------------------------------------------------------------------------



COMPROMISE OF ANY CLAIM OR ASSESSMENT IN RESPECT OF TAXES, OR CONSENT TO ANY
EXTENSION OR WAIVER OF THE LIMITATION PERIOD APPLICABLE TO ANY CLAIM OR
ASSESSMENT IN RESPECT OF TAXES WITH ANY TAXING AUTHORITY OR OTHERWISE;


(Q)           THE MAKING OF ANY CHANGE IN THE ACCOUNTING POLICIES, PRINCIPLES,
METHODS, PRACTICES OR PROCEDURES OF THE PARENT OR MERGER SUB (INCLUDING WITHOUT
LIMITATION FOR BAD DEBTS, CONTINGENT LIABILITIES OR OTHERWISE, RESPECTING
CAPITALIZATION OR EXPENSE OF RESEARCH AND DEVELOPMENT EXPENDITURES, DEPRECIATION
OR AMORTIZATION RATES OR TIMING OF RECOGNITION OF INCOME AND EXPENSE);


(R)            THE COMMENCEMENT OR TERMINATION OF, OR CHANGE IN, ANY LINE OF
BUSINESS, DIRECTLY RELATED TO THIS AGREEMENT;


(S)           THE CANCELLATION, AMENDMENT OR FAILURE TO RENEW ANY INSURANCE
POLICY OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, OR FAILURE TO USE COMMERCIALLY REASONABLE EFFORTS TO GIVE ALL NOTICES
AND PRESENT ALL CLAIMS UNDER ALL SUCH POLICIES IN A TIMELY FASHION;


(T)            ANY AMENDMENT, FAILURE TO RENEW, OR FAILURE TO USE COMMERCIALLY
REASONABLE EFFORTS TO MAINTAIN, ITS EXISTING APPROVALS OR FAILURE TO OBSERVE ANY
LAW OR ORDER APPLICABLE TO THE CONDUCT OF THE BUSINESS OF THE PARENT OR MERGER
SUB OR THE ASSETS AND PROPERTIES OF THE PARENT OR MERGER SUB, DIRECTLY RELATED
TO THIS AGREEMENT;


(U)           ANY PHYSICAL DAMAGE, DESTRUCTION OR OTHER CASUALTY LOSS (WHETHER
OR NOT COVERED BY INSURANCE) AFFECTING ANY OF THE REAL OR PERSONAL PROPERTY OR
EQUIPMENT OF THE PARENT OR MERGER SUB INDIVIDUALLY OR IN THE AGGREGATE IN AN
AMOUNT EXCEEDING FIFTEEN THOUSAND DOLLARS ($15,000);


(V)           ANY ENTERING INTO ANY AGREEMENT TO DO ANY OF THE FOREGOING.

                3.8           No Undisclosed Liabilities.  The Parent and Merger
Sub have no obligations or liabilities of any nature (matured or unmatured,
fixed or contingent) other than (i) those set forth or adequately provided for
in their balance sheets, (ii) those set forth in this Agreement.

                3.9           Restrictions on Business Activities.  There is no
agreement, judgment, injunction, Order or decree binding upon the Parent or
Merger Sub, or any of their Assets and Properties which has had or could
reasonably be expected to have the effect of prohibiting or impairing any
current or future business practice of the Parent or Merger Sub, respectively,
any acquisition of property by the Parent or Merger Sub or the conduct of
business by the Parent or Merger Sub as currently conducted or as proposed to be
conducted by the Parent or Merger Sub, directly related to this Agreement.

                3.10         Taxes.


(A)           THE PARENT AND MERGER SUB HAVE, IF REQUIRED BY STATUTES, PROPERLY
FILED AND PAID ANY TAXES DUE IN CONNECTION HEREWITH.  THE PARENT AND MERGER SUB
ARE NOT REQUIRED TO, AND DO NOT EXPECT TO, FILE AND PAY TAXES ON THEIR
OPERATIONS FOR THE TAX YEAR 2006, BY THE DUE DATE, OR THE EXTENSION THEREOF. 
THE PARENT AND MERGER SUB HAVE PREPARED AND MAINTAINED

28


--------------------------------------------------------------------------------



ADEQUATE RECORDS SO AS TO FACILITATE THE PROMPT FILING OF TAX RETURNS WHEN THEY
BECOME DUE, IF REQUIRED TO BE FILED.


(B)           THE PARENT AND MERGER SUB HAVE NOT INCURRED ANY MATERIAL LIABILITY
FOR TAXES OTHER THAN AS REFLECTED ON THEIR FINANCIALS.


(C)           THE PARENT AND MERGER SUB DO NOT HAVE KNOWLEDGE OF ANY ACTIONS BY
ANY TAXING AUTHORITY IN CONNECTION WITH ASSESSING ADDITIONAL TAXES AGAINST AND
IN RESPECT OF THE PARENT AND MERGER SUB FOR ANY PAST PERIOD.  THERE IS NO
DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY OF THE PARENT AND MERGER SUB (I)
THREATENED, CLAIMED OR RAISED BY ANY TAXING AUTHORITY AND (II) OF WHICH THE
PARENT AND MERGER SUB ARE AWARE.  THERE ARE NO LIENS FOR TAXES UPON THE ASSETS
AND PROPERTIES OF THE PARENT AND MERGER SUB OTHER THAN LIENS FOR TAXES NOT YET
DUE.


(D)           THERE ARE NO OUTSTANDING AGREEMENTS OR WAIVERS EXTENDING THE
STATUTORY PERIOD OF LIMITATION APPLICABLE TO ANY TAX RETURNS REQUIRED TO BE
FILED BY, OR WHICH INCLUDE OR ARE TREATED AS INCLUDING, THE PARENT OR MERGER SUB
WITH RESPECT TO ANY TAX ASSESSMENT OR DEFICIENCY AFFECTING THE PARENT OR MERGER
SUB.


(E)           THE PARENT AND MERGER SUB HAVE NOT RECEIVED ANY WRITTEN RULING
RELATED TO TAXES OR ENTERED INTO ANY AGREEMENT WITH A TAXING AUTHORITY RELATING
TO TAXES.


(F)            THE PARENT AND MERGER SUB HAVE NO LIABILITY FOR THE TAXES OF ANY
PERSON OTHER THAN THE PARENT AND MERGER SUB, RESPECTIVELY OR (I) AS A TRANSFEREE
OR SUCCESSOR, OR (II) BY CONTRACT OR (III) OTHERWISE.


(G)           THE PARENT AND MERGER SUB HAVE NOT AGREED TO MAKE AND ARE NOT
REQUIRED TO MAKE ANY ADJUSTMENT UNDER SECTION 481 OR 263A OF THE CODE OR ANY
COMPARABLE PROVISION UNDER STATE LAWS BY REASON OF A CHANGE IN ACCOUNTING METHOD
OR AS A RESULT OF TRANSACTIONS OR EVENTS PRIOR TO THE DATE HEREOF.


(H)           THE PARENT AND MERGER SUB ARE NOT A PARTY TO OR BOUND BY ANY
OBLIGATIONS UNDER ANY TAX SHARING, TAX ALLOCATION, TAX INDEMNITY OR SIMILAR
AGREEMENT OR ARRANGEMENT.


(I)            THE PARENT AND MERGER SUB ARE NOT INVOLVED IN, SUBJECT TO, OR A
PARTY TO ANY JOINT VENTURE, PARTNERSHIP, CONTRACT OR OTHER ARRANGEMENT THAT IS
TREATED AS A PARTNERSHIP FOR FEDERAL, STATE, LOCAL OR FOREIGN INCOME TAX
PURPOSES.


(J)            THE PARENT AND MERGER SUB HAVE NOT:

(I)                                     ACQUIRED OR HAD THE USE OF ANY PROPERTY
FROM A PERSON WITH WHOM IT WAS NOT DEALING AT ARM’S LENGTH OTHER THAN AT FAIR
MARKET VALUE; OR

(II)                                  DISPOSED OF ANYTHING TO A PERSON WITH WHOM
IT WAS NOT DEALING AT ARM’S LENGTH FOR PROCEEDS LESS THAN THE MARKET VALUE
THEREOF.

29


--------------------------------------------------------------------------------



(K)           THE PARENT AND MERGER SUB ARE NOT NOR HAVE THEY EVER BEEN A UNITED
STATES REAL PROPERTY HOLDING CORPORATION WITHIN THE MEANING OF SECTION
897(C)(1)(A)(II) OF THE CODE.


(L)            THE PARENT AND MERGER SUB ARE NOT PERSONAL HOLDING COMPANIES.


(M)          THE PARENT AND MERGER SUB ARE IN FULL COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF ANY TAX EXEMPTIONS OR OTHER TAX-SHARING AGREEMENT OR ORDER OF A
FOREIGN GOVERNMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
WILL NOT HAVE ANY ADVERSE EFFECT ON THE CONTINUED VALIDITY AND EFFECTIVENESS OF
ANY SUCH TAX EXEMPTIONS OR OTHER TAX-SHARING AGREEMENT OR ORDER.

                3.11         Legal Proceedings.  Except as set forth on Schedule
3.11:


(A)           AT THE PRESENT AND FOR THE PAST THREE (3) YEARS, THERE ARE NOT AND
HAVE NOT BEEN ANY ACTIONS OR PROCEEDINGS BROUGHT OR, TO THE KNOWLEDGE OF THE
PARENT OR MERGER SUB, PENDING OR THREATENED AGAINST THE PARENT OR MERGER SUB OR
ITS ASSETS AND PROPERTIES;


(B)           THERE ARE NO FACTS OR CIRCUMSTANCES KNOWN TO THE PARENT OR MERGER
SUB THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO ANY ACTION OR PROCEEDING
AGAINST, RELATING TO OR AFFECTING THE PARENT AND MERGER SUB; AND


(C)           THE PARENT AND MERGER SUB HAVE NOT RECEIVED NOTICE, AND DO NOT
OTHERWISE HAVE KNOWLEDGE OF ANY ORDERS OUTSTANDING AGAINST THE PARENT AND MERGER
SUB, RESPECTIVELY.

                3.12         Compliance With Laws and Orders.  The Parent and
Merger Sub have not violated, and are not currently in violation or default
under, any Law or Order applicable to the Parent and Merger Sub or any of their
Assets and Properties.

                3.13         Benefit Plans.  Neither the Parent nor the Merger
Sub has any Benefit Plans.

                3.14         Title to Property.  Neither the Parent nor the
Merger Sub has title to any property except, with respect to Parent, the shares
of its Subsidiaries.

                3.15         Intellectual Property.  The Parent and the Merger
Sub do not use any Intellectual Property and do not own, license or otherwise
possesses legally enforceable rights to use, any Intellectual Property.  To the
knowledge of Parent and Merger Sub, no Person (including employees and former
employees of Parent and/or Merger Sub) is infringing, misappropriating or
otherwise making any unauthorized use or disclosure of any Third Party
Intellectual Property Rights.  Neither Parent nor Merger Sub has entered into
any agreement to indemnify any other Person against any charge of infringement
of any Third Party Intellectual Property Rights, except as set forth in Schedule
3.15.

                3.16         Contracts.


(A)           SCHEDULE 3.16 CONTAINS A TRUE AND COMPLETE LIST OF EACH OF THE
CONTRACTS (TRUE AND COMPLETE COPIES OR, IF NONE, REASONABLY COMPLETE AND
ACCURATE WRITTEN DESCRIPTIONS OF WHICH, TOGETHER WITH ALL AMENDMENTS AND
SUPPLEMENTS THERETO AND ALL CONTINUING WAIVERS OF ANY

30


--------------------------------------------------------------------------------



MATERIAL TERMS THEREOF, HAVE BEEN MADE AVAILABLE TO COMPANY PRIOR TO THE
EXECUTION OF THIS AGREEMENT) TO WHICH PARENT OR MERGER SUB ARE A PARTY AND WHICH
ARE NOT TERMINABLE BY PARENT OR MERGER SUB UPON 30 DAYS (OR LESS) NOTICE WITHOUT
PENALTY OR OBLIGATION TO MAKE PAYMENTS BASED ON SUCH TERMINATION.


(B)           EACH CONTRACT REQUIRED TO BE DISCLOSED PURSUANT TO THIS AGREEMENT,
UNLESS OTHERWISE STATED HEREIN, IS IN FULL FORCE AND EFFECT AND CONSTITUTES A
LEGAL, VALID AND BINDING AGREEMENT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
AND, TO THE KNOWLEDGE OF THE PARENT OR MERGER SUB, NO PARTY TO SUCH CONTRACT IS,
NOR HAS RECEIVED NOTICE THAT IT IS, IN VIOLATION OR BREACH OF OR DEFAULT UNDER
ANY SUCH CONTRACT (OR WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD BE IN
VIOLATION OR BREACH OF OR DEFAULT UNDER ANY SUCH CONTRACT).


(C)           NEITHER PARENT NOR MERGER SUB IS A PARTY TO OR BOUND BY ANY
CONTRACT THAT (I) AUTOMATICALLY TERMINATES OR ALLOWS TERMINATION BY THE OTHER
PARTY THERETO UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR (II) CONTAINS ANY COVENANT OR OTHER PROVISION WHICH LIMITS THE
ABILITY OF THE PARENT OR MERGER SUB TO COMPETE WITH ANY PERSON IN ANY LINE OF
BUSINESS OR IN ANY AREA OR TERRITORY.

                3.17         Insurance.  At the date hereof, neither the Parent
nor the Merger Sub has any current insurance policies.

                3.18         Affiliate Transactions.  Except as set forth on
Schedule 3.18, there are no Contracts or Liabilities, between the Parent or
Merger Sub, on the one hand, and (1) any current or former officer, director,
shareholder, or to the knowledge of the Parent or Merger Sub, any Affiliate or
Associate of the Parent or Merger Sub or (2) any Person who, to the knowledge of
the Parent or Merger Sub, is an Associate of any such officer, director,
shareholder or Affiliate, on the other hand, except for the accounts payable due
related parties as disclosed in the Parent’s financials filed with the
Securities and Exchange Commission, (ii) the Parent and Merger Sub do not
provide or cause to be provided any assets, services or facilities to any
current or former officer, director, shareholder, Affiliate or Associate of
Parent or Merger Sub, (iii) no current or former officer, director, shareholder,
Affiliate or Associate of Parent or Merger Sub provides or causes to be provided
any assets, services or facilities to the Parent and Merger Sub and (iv) the
Parent and Merger Sub do not beneficially own, directly or indirectly, any
Investment Assets of any current or former officer, director, shareholder,
Affiliate or Associate of Parent or Merger Sub.

                3.19         Employees; Labor Relations.  Parent and Merger Sub
have no employees and have never had any employees.  To the knowledge of Parent,
each Subsidiary of Parent or Merger Sub is in compliance in all material
respects with all currently applicable laws and regulations respecting
employment, discrimination in employment, terms and conditions of employment,
wages, hours and occupational safety and health and employment practices, and is
not engaged in any material respect in any unfair labor practice except where
non-compliance with any of the foregoing will not constitute a Material Adverse
Effect.  To the knowledge of Parent and Merger Sub:  (a) no Subsidiary of Parent
or Merger Sub is liable for any payment to any trust or other fund or to any
governmental or administrative authority, with respect to employment insurance,
social security, workers compensation, health or other benefits or obligations
for employees (other than routine payments to be made in the normal course of

31


--------------------------------------------------------------------------------


business and consistent with past practice);  (b) there are no pending claims
against any Subsidiary of Parent or Merger Sub under any workers compensation
plan or policy or for long term disability which constitutes a Material Adverse
Effect;  (c) there are no controversies pending or, to the knowledge of Parent
or Merger Sub, threatened, between any Subsidiary of Parent or Merger Sub and
any of its employees, which controversies have or could reasonably be expected
to result in an action, suit, proceeding, claim, arbitration or investigation
before any agency, court or tribunal, foreign or domestic, which, in any of the
foregoing cases, constitutes a Material Adverse Effect;  (d) no Subsidiary of
Parent or Merger Sub is a party to any collective bargaining agreement or other
labor union Contract nor does Parent or Merger Sub know of any activities or
proceedings of any labor union to organize any such employees;  (e) except as
disclosed on Schedule 3.19, during the last three (3) years, there have been no
federal or state claims based on employment equity, sex, sexual or other
harassment, age, disability, race or other discrimination or common law claims,
including claims of wrongful dismissal, severance pay, payment in lieu of notice
or bad faith termination, by any employees of a Subsidiary of Parent or Merger
Sub or by any of the employees performing work for any such Subsidiary but
provided by an outside employment agency, and there are no facts or
circumstances known to the Parent or Merger Sub that could reasonably be
expected to give rise to such complaint or claim.

                3.20         Environmental Matters.  To the knowledge of the
Parent, the Parent and Merger Sub do not now own any physical premises.  The
Subsidiaries of Parent and Merger Sub (a) are in compliance with all applicable
environmental laws, except for instances of noncompliance that, individually or
in the aggregate, will not constitute a Material Adverse Effect; and (b) are in
possession of, and in compliance with, all permits, certificates, licenses,
approvals, tariffs and other authorizations of or issued by Governmental or
Regulatory Authorities required by applicable environmental laws with respect to
environmental matters relating to the operations of such Subsidiaries, except
for permits which are not possessed or instances of noncompliance that,
individually or in the aggregate, will not constitute a Material Adverse
Effect.  There are no current environmental claims pending, or to any such
Subsidiary’s knowledge threatened, against any such Subsidiary.  Neither the
Parent nor any of its Subsidiaries has either expressly or, to the Parent’s
knowledge by operation of law, assumed or undertaken any liability or
corrective, investigatory or remedial obligation of any other Person relating to
any environmental claims.

                3.21         Substantial Customers and Suppliers.  Neither
Parent nor Merger Sub has any customers or suppliers.

                3.22         Accounts Receivable.  Neither the Parent nor Merger
Sub has any accounts receivable.

                3.23         Inventory.  The Parent and Merger Sub do not
maintain any inventory.

                3.24         Other Negotiations; Brokers; Third Party Expenses. 
Neither the Parent nor Merger Sub, to the knowledge of the Parent and Merger
Sub, or any of their Affiliates (nor any investment banker, financial advisor,
attorney, accountant or other Person retained by or acting for or on behalf of
the Parent and Merger Sub or any such Affiliate) (i) has entered into any
Contract that conflicts with any of the transactions contemplated by this
Agreement or (ii) has entered into any Contract or had any discussions with any
Person regarding any transaction involving the Parent and Merger Sub which could
result in the Parent or Merger Sub’s being

32


--------------------------------------------------------------------------------


subject to any claim for liability to said Person as a result of entering into
this Agreement or consummating the transactions contemplated hereby.  Without
limiting the foregoing, except as set forth in Schedule 3.24, no finder, broker,
agent, financial advisor, or other intermediary has acted on behalf of Parent or
Merger Sub in connection with the Merger or the negotiation or consummation of
this Agreement or any of the transactions contemplated hereby.

                3.25         Warranty Obligations.  Neither the Parent nor
Merger Sub is subject to any warranty obligations.

                3.26         Foreign Corrupt Practices Act.  Neither the Parent
nor Merger Sub, nor to the knowledge of the Parent and Merger Sub, any agent,
employee or other Person associated with or acting on behalf of the Parent and
Merger Sub has, directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity, made any unlawful payment to any government official or
employee or to any political party or campaign from corporate funds, violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or made
any bribe, rebate, payoff, influence payment, kickback or other similar unlawful
payment.

                3.27         Financial Projections.  Any and all financial
projections made by the Parent and Merger Sub with respect to the Parent and
Merger Sub’s businesses were prepared for internal use only.  The Parent and
Merger Sub make no representation or warranty of any kind whatsoever regarding
the accuracy of any such projections or as to whether any such projections will
be achieved, except that the Parent and Merger Sub represent and warrant that
any such projections were prepared in good faith and were based on assumptions
believed by it to be reasonable at the time.

                3.28         Approvals.


(A)           NO APPROVALS OF GOVERNMENTAL OR REGULATORY AUTHORITIES RELATING TO
THE BUSINESS CONDUCTED BY THE PARENT AND MERGER SUB ARE REQUIRED TO BE GIVEN TO
OR OBTAINED BY THE PARENT AND MERGER SUB FROM ANY AND ALL GOVERNMENTAL OR
REGULATORY AUTHORITIES IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EXCEPT FOR FILINGS WITH THE NEVADA SECRETARY OF
STATE AND THE NATIONAL ASSOCIATION OF SECURITIES DEALERS (NASD) AS DESCRIBED ON
SCHEDULE 3.28(A).


(B)           NO NON-GOVERNMENTAL OR REGULATORY AUTHORITY APPROVALS ARE REQUIRED
TO BE GIVEN TO OR OBTAINED BY THE PARENT AND MERGER SUB FROM ANY THIRD PARTIES
IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(C)           THE PARENT AND MERGER SUB HAVE OBTAINED ALL APPROVALS FROM
GOVERNMENTAL OR REGULATORY AUTHORITIES NECESSARY TO CONDUCT THE BUSINESS
CONDUCTED BY THE PARENT AND MERGER SUB IN THE MANNER AS IT IS CURRENTLY BEING
CONDUCTED AND HAS BEEN CONDUCTED SINCE THE DATE OF INCORPORATION OF THE PARENT
AND MERGER SUB, AND THERE HAS BEEN NO WRITTEN NOTICE RECEIVED BY THE PARENT AND
MERGER SUB OF ANY VIOLATION OR NON-COMPLIANCE WITH ANY SUCH APPROVALS.

                3.29         Leases in Effect.  The Parent and Merger Sub have
no real property leases or subleases.

               

33


--------------------------------------------------------------------------------


                3.30         Financing.  The Parent and Merger Sub have or shall
obtain funds sufficient to pay at Closing the amounts provided for under Section
1.6(a)(ii).

                3.31         Disclosure.  No representation or warranty
contained in this Agreement or any related document, list or other writing
furnished to Company pursuant to any provision of this Agreement (including the
Parent and Merger Sub’s financial statements and the notes thereto) contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statements herein or therein, in the light of the circumstances
under which they were made, not misleading.

ARTICLE 4
CONDUCT PRIOR TO THE CLOSING

                4.1           Conduct of Business of the Company.  All parties
mutually agree that during the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement pursuant to
the provisions of Section 8.1 hereof or the Closing, the Company, Parent and
Merger Sub each shall (unless otherwise required by this Agreement or Company
has given its prior written consent to Parent or Merger Sub or Parent has given
its prior written consent to the Company, as the case may be) carry on its
business in the ordinary course consistent with past practice, to pay its
Liabilities and Taxes consistent with its past practices, to pay or perform
other obligations when due consistent with its past practices, subject to any
good faith disputes over such Liabilities, Taxes and other obligations and, to
the extent consistent with such business, to use reasonable efforts and
institute all policies to preserve intact its present business organization,
keep available the services of its present officers and key employees, preserve
its relationships with customers, suppliers, distributors, licensors, licensees,
independent contractors and other Persons having business dealings with it and
to cause its Subsidiaries to do the same, all with the express purpose and
intent of preserving unimpaired its goodwill and ongoing businesses at the
Closing.  Except as expressly contemplated by this Agreement or disclosed in
Schedules, neither (1) Company, on the one hand, nor (2) Parent or Merger Sub on
the other hand, will, without the prior written consent of the other,
voluntarily take or agree in writing or otherwise to take:


(A)           ANY OF THE ACTIONS DESCRIBED IN SECTION 2.7 OR SECTION 3.7, AS
APPLICABLE;


(B)           ANY OTHER ACTION THAT WOULD MAKE ANY OF ITS REPRESENTATIONS OR
WARRANTIES CONTAINED IN THIS AGREEMENT UNTRUE OR INCORRECT OR PREVENT THE
APPLICABLE PARTY (OR PARTIES) FROM PERFORMING OR CAUSE THE APPLICABLE PARTY (OR
PARTIES) NOT TO PERFORM ITS AGREEMENTS AND COVENANTS HEREUNDER;


(C)           ISSUE ADDITIONAL SHARES OF ITS OR THEIR, AS APPLICABLE, CAPITAL
STOCK OR GRANT ANY WARRANTS, OPTIONS OR OTHER RIGHTS TO ACQUIRE SHARES OF ITS OR
THEIR, AS APPLICABLE, CAPITAL STOCK;


(D)           THE COMPANY WILL NOT MAKE ANY CAPITAL EXPENDITURES OR COMMITMENTS
FOR ADDITIONS TO PROPERTY, PLANT OR EQUIPMENT OF THE COMPANY CONSTITUTING
CAPITAL ASSETS INDIVIDUALLY IN AN AMOUNT EXCEEDING TWENTY-FIVE THOUSAND DOLLARS
($25,000) UNLESS PARENT AGREES OTHERWISE.

                4.2           No Solicitation.  Until the earlier of the Closing
or the date of termination of this Agreement pursuant to the provisions of
Section 8.1 hereof, neither Company nor Parent or

34


--------------------------------------------------------------------------------


Merger Sub, nor any Certain Company Shareholders, officers, directors, agents,
investment bankers or other representatives of any of them (collectively, the
“Representatives”) will, directly or indirectly, (i) solicit, engage in
discussions or negotiate with any Person (regardless of who initiates such
discussions or negotiations), or take any other action intended or designed to
facilitate the efforts of any Person, other than the parties hereto, relating to
the possible acquisition of the Company, Parent or Merger Sub (whether by way of
purchase of capital stock, purchase of assets or otherwise) or any significant
portion of its capital stock or assets by any Person other than the parties
hereto (an “Alternative Acquisition”), (ii) provide information with respect to
the Company, Parent or Merger Sub to any Person relating to a possible
Alternative Acquisition by any Person, (iii) enter into an agreement with any
Person providing for a possible Alternative Acquisition, or (iv) make or
authorize any statement, recommendation or solicitation in support of any
possible Alternative Acquisition by any Person.  The Company, Parent, or Merger
Sub, as the case may be, shall cause its Representatives to immediately cease
and cause to be terminated all existing discussions or negotiations with any
Person heretofore conducted with respect to any possible Alternative
Acquisition.

Each of the Company, Certain Company Shareholders, Parent and Merger Sub
acknowledge that the terms of this Section 4.2 are a significant inducement for
the Company, Certain Company Shareholders, Parent and Merger Sub to enter into
this Agreement and the absence of such provision would have resulted in either
(i) a material change in the terms hereof or (ii) a failure to induce the
parties hereto to enter into this Agreement.

ARTICLE 5
ADDITIONAL AGREEMENTS

                5.1           Access to Information.  Between the date of this
Agreement and the earlier of the Closing or the termination of this Agreement,
upon reasonable advance notice given to the Company, the Company will (i) give
Parent and its respective officers, employees, accountants, counsel, financing
sources and other agents and representatives reasonable access to all buildings,
offices, and other facilities of the Company and to the extent permitted by law
to all Books and Records of the Company, regardless of where located; (ii)
permit Parent to make such inspections as it may require; (iii) cause its
officers to furnish Parent such financial, operating, technical and product data
and other information with respect to the business and Assets and Properties of
the Company as Parent from time to time may reasonably request to verify the
representations and warranties provided herein and for integration planning
purposes, including without limitation financial statements and schedules; (iv)
allow Parent the opportunity to interview non-clerical employees and other
personnel and Affiliates of the Company during normal business hours with the
Company’s prior written consent, which consent will not be unreasonably withheld
or delayed; and (v) assist and cooperate with Parent in the development of
integration plans for implementation by Parent and the Company following the
Closing; provided, however, that no investigation pursuant to this Section 5.1
will affect or be deemed to modify any representation or warranty made by the
Company herein.

                5.2           Confidentiality.  Parent, Merger Sub and Company
acknowledge and agree that the terms and conditions described in this Agreement,
including its existence, as well as the non-public information and data
furnished to them or their respective Representatives from the first
introduction of the parties and throughout the negotiation and drafting of this
Agreement is

35


--------------------------------------------------------------------------------


confidential and will not be disclosed to any third party, or used for any
purpose not specifically contemplated herein, without prior written consent of
the other party, unless otherwise required by Law or unless it ceases to be
confidential through no breach of the receiving party.

                5.3           Expenses.  Whether or not the transactions
contemplated hereby are consummated, all fees and expenses incurred in
connection with this Agreement including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties (“Third
Party Expenses”), as set forth in Schedule 5.3, incurred by a party in
connection with the negotiation and effectuation of the terms and conditions of
the transactions contemplated hereby, including this Agreement, and the
transactions contemplated hereby will be the obligation of the respective party
incurring such Third Party Expenses.  Notwithstanding the foregoing, the Parent
will pay all reasonable closing costs and Company Shareholders will be jointly
and severally responsible for the payment of any fees and expenses they incur
for advice given to them by their own advisors.

                5.4           Public Disclosure.  The parties agree that prior
to making any public announcement with respect to this Agreement or any other
matter relating to the transactions contemplated hereby, each will consult with
the other and will use reasonable efforts either to agree upon the text of a
proposed joint announcement or to obtain the other’s approval of the text of an
announcement to be made solely on behalf of such party, provided that any party
may make such disclosures or statements as it reasonably believes, after
consulting with counsel, may be required by Law, regulation or rule of any
Governmental or Regulatory Authority or any stock exchange, though the
disclosing party will provide advance notice to the other party of such required
disclosure as far in advance as is reasonably practicable.

                5.5           Approvals.  The Company and Parent will cooperate
and use commercially reasonable efforts to obtain the Approvals, if any, from
Governmental or Regulatory Authorities or under any of the Contracts or other
agreements as may be required in connection with the transactions contemplated
hereby as to preserve all rights of and benefits to the Company thereunder. 
Parent will provide the Company with such assistance and information as is
reasonably required to obtain such Approvals.

                5.6           Notification of Certain Matters.  The Company will
give prompt notice to Parent and Merger Sub, and Parent and Merger Sub will give
prompt notice to the Company, of (i) the occurrence or non-occurrence of any
event, the occurrence or nonoccurrence of which is likely to cause any
representation or warranty of the Company, Certain Company Shareholders, or the
Parent or Merger Sub, respectively, contained in this Agreement to be untrue or
inaccurate at or prior to the Closing Date and (ii) any failure of the Company,
Certain Company Shareholders, or Parent or Merger Sub, as the case may be, to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 5.6 will not limit or otherwise affect any remedies
available to the party receiving such notice.

                5.7           Additional Documents and Further Assurances.  Each
party hereto, at the request of the other party hereto, will execute and deliver
such other instruments and documents per Schedule 5.7 and do and perform such
other acts and things (including, but not limited to, all action reasonably
necessary to seek and obtain any and all consents and approvals of any

36


--------------------------------------------------------------------------------


Government or Regulatory Authority or Person, if any are necessary hereunder;
provided, however, that Parent will not be obligated to consent to any
divestitures or operational limitations or activities in connection therewith
and no party will be obligated to make a payment of money as a condition to
obtaining any such condition or approval) as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

                5.8           Company’s Accountants.  The Company will use
commercially reasonable efforts to cause its management and its accountants to
facilitate on a timely basis (i) the preparation of interim financial statements
prepared in accordance with GAAP through the date of Closing, and reviewed by
the Company’s accountants, (ii) the review of any Company audit or review work
papers for up to the past two (2) complete fiscal years including the
examination of selected interim financial statements and data, and (iii) the
delivery of such reports from the Company’s independent accountants as may be
reasonably requested by Parent or its accountants.  In addition, for the
purposes of the requirements of Internal Revenue Service Revenue Ruling 59-60
and the accounting requirements pursuant to the accounting for business
combinations, the Company shall deliver within thirty (30) days of the Closing a
balance sheet of the Company as of the Closing Date (the “Closing Date Balance
Sheet”) that has been reviewed and approved by its independent accounting firm.
 Within twenty (20) days after the delivery of the Closing Date Balance Sheet,
Parent will provide to the Company a proposed allocation of the Merger
Consideration which shall have been prepared by an independent valuation
accountant or consultant and which, if such allocation adversely impacts the Tax
consequences to the Company Shareholders (as determined by the Certain Company
Shareholders) such allocation shall be approved by the Certain Company
Shareholders.

                5.9           Conveyance Taxes.  Parent, Merger Sub, and the
Company will cooperate in the preparation, execution and filing of all returns,
questionnaires, applications or other documents regarding any sales, use,
transfer, value added, and stock transfer, any transfer, recording, registration
and other fees, and any similar Taxes which become payable in connection with
the transactions contemplated hereby that are required or permitted to be filed
on or before the Closing.

                5.10         Commercially Reasonable Efforts.  Each party hereto
will use its commercially reasonable efforts to perform and fulfill all
obligations to be performed and fulfilled under this Agreement, and to cause all
conditions precedent to the consummation of the transactions to be timely
satisfied, to the end that the transactions contemplated by this Agreement will
be consummated substantially in accordance with its terms.

                5.11         Breach of Representations, Warranties, Agreements
and Covenants.  Subject to its rights under Section 8.1, each party hereto will
not voluntarily take, or fail to take, any action which from the date hereof
through the Closing would cause or constitute a material breach of any of its
representations, warranties, agreements and covenants set forth in this
Agreement.  In the event of, and promptly after becoming aware of, the actual,
pending or threatened occurrence of any event which would cause or constitute
such a breach or inaccuracy, such party will give detailed notice thereof to the
other parties hereto and will use its commercially reasonable efforts to prevent
or promptly remedy such breach or inaccuracy.

 

37


--------------------------------------------------------------------------------


                5.12         Agreement to Defend and Indemnify.


(A)           PARENT WILL CAUSE ALL RIGHTS TO INDEMNIFICATION BY THE COMPANY IN
FAVOR OF NATIONAL BUSINESS SEARCH, INC. AND EACH PRESENT AND FORMER OFFICER OR
DIRECTOR OF THE COMPANY (HEREINAFTER REFERRED TO AS THE “COMPANY INDEMNIFIED
PARTIES”) AS PROVIDED IN THE COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS (OR
BOTH) OR SIMILAR CONSTITUTIVE DOCUMENTS OR PURSUANT TO OTHER INSTRUMENTS OR
AGREEMENTS, INCLUDING INSURANCES, IN EFFECT ON THE DATE HEREOF, TO SURVIVE THE
CLOSING AND TO CONTINUE IN FULL FORCE AND EFFECT FOLLOWING THE CLOSING DATE
UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS.


(B)           SUBJECT TO THE TERMS SET FORTH HEREIN, PARENT WILL, AS AN ABSOLUTE
AND UNCONDITIONAL GUARANTOR OF PERFORMANCE AND PAYMENT, AND WILL CAUSE THE
COMPANY TO, INDEMNIFY AND HOLD HARMLESS, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW (AND WILL ALSO ADVANCE EXPENSES AS INCURRED BY A COMPANY
INDEMNIFIED PARTY TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW), EACH
COMPANY INDEMNIFIED PARTY AGAINST ANY COSTS OR EXPENSES (INCLUDING REASONABLE
LEGAL FEES AND EXPENSES) JUDGMENTS, FINES, LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND AMOUNTS PAID IN SETTLEMENT IN CONNECTION WITH ANY CLAIM, ACTION, SUIT,
PROCEEDING OR INVESTIGATION, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE, ARISING OUT OF OR PERTAINING TO ANY ACTION, ALLEGED ACTION,
OMISSION OR ALLEGED OMISSION BY SUCH COMPANY INDEMNIFIED PARTY ON OR PRIOR TO
THE CLOSING DATE (INCLUDING ANY CLAIMS, ACTION, SUITS, PROCEEDINGS AND
INVESTIGATIONS WHICH ARISE OUT OF OR RELATE TO THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT) UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS;
PROVIDED THAT, IN THE EVENT ANY CLAIM, ACTION, SUIT, PROCEEDING OR INVESTIGATION
IS ASSERTED OR MADE OR OTHERWISE BECOMES KNOWN TO PARENT OR THE COMPANY OR IS
COMMENCED PRIOR TO THE EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS, ALL
RIGHTS TO INDEMNIFICATION IN RESPECT OF ANY SUCH CLAIM, ACTION, SUIT, PROCEEDING
OR INVESTIGATION WILL CONTINUE UNTIL THE FINAL DISPOSITION THEREOF.


(C)           THE COVENANTS CONTAINED IN THIS SECTION 5.12 WILL SURVIVE THE
CLOSING DATE UNTIL FULLY DISCHARGED AND ARE INTENDED TO BENEFIT THE COMPANY
SHAREHOLDERS AND EACH OF THE COMPANY INDEMNIFIED PARTIES.

ARTICLE 6
CONDITIONS TO THE ACQUISITION

                6.1           Conditions to Obligations of Each Party to Effect
the Merger.  The respective obligations of each party to this Agreement to
effect the transactions contemplated hereby will be subject to the satisfaction
at or prior to the Closing of the following conditions:


(A)           NO INJUNCTIONS OR REGULATORY RESTRAINTS; ILLEGALITY.  NO TEMPORARY
RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION OR OTHER ORDER ISSUED BY
ANY COURT OF COMPETENT JURISDICTION OR GOVERNMENTAL OR REGULATORY AUTHORITY OR
OTHER LEGAL OR REGULATORY RESTRAINT OR PROHIBITION PREVENTING THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE IN EFFECT; NOR SHALL THERE BE
ANY ACTION TAKEN, OR ANY LAW OR ORDER ENACTED, ENTERED, ENFORCED OR DEEMED
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY OR THE OTHER TRANSACTIONS
CONTEMPLATED BY THE TERMS OF THE AGREEMENT THAT WOULD PROHIBIT THE CONSUMMATION
OF THE TRANSACTIONS

38


--------------------------------------------------------------------------------



CONTEMPLATED HEREBY OR WHICH WOULD PERMIT CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY ONLY IF CERTAIN DIVESTITURES WERE MADE OR IF PARENT AND
MERGER SUB WERE TO AGREE TO LIMITATIONS ON ITS BUSINESS ACTIVITIES OR
OPERATIONS.


(B)           EXISTENCE OF BOARD APPROVAL.  EACH PARTY WILL PROVIDE TO THE OTHER
PARTY CERTIFIED COPIES OF BOARD MINUTES OR CONSENTS, OR CERTIFIED EXTRACTS
THEREOF, INDICATING BOARD APPROVAL HAS BEEN GRANTED ON OR PRIOR TO THE DATE
HEREOF FOR THE SATISFACTION OF ALL OBLIGATIONS HEREUNDER AND THE CONSUMMATION OF
THE TRANSACTION.

                6.2           Additional Conditions to Obligations of the
Company and Certain Company Shareholders.  The obligations of the Company and
Certain Company Shareholders to effect the transactions contemplated hereby will
be subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by the
Company and Certain Company Shareholders:


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY PARENT AND MERGER SUB IN THIS AGREEMENT SHALL BE MATERIALLY
TRUE AND CORRECT WHEN MADE AND ON AND AS OF THE CLOSING DATE AS THOUGH SUCH
REPRESENTATION OR WARRANTY WAS MADE ON AND AS OF THE CLOSING DATE, EXCEPT THAT
ANY REPRESENTATION OR WARRANTY THAT EXPRESSLY SPEAKS AS OF A SPECIFIED DATE
EARLIER THAN THE CLOSING DATE SHALL HAVE BEEN TRUE AND CORRECT ON AND AS OF SUCH
EARLIER DATE, AND FURTHER PROVIDED THAT PARENT AND MERGER SUB SHALL BE PERMITTED
TO UPDATE, REVISE, SUPPLEMENT AND/OR CORRECT THE SCHEDULES THROUGH THE CLOSING
DATE.


(B)           PERFORMANCE.  PARENT AND MERGER SUB SHALL HAVE PERFORMED AND
COMPLIED WITH EACH AGREEMENT, COVENANT AND OBLIGATION REQUIRED BY THIS AGREEMENT
TO BE SO PERFORMED OR COMPLIED WITH BY PARENT AND MERGER SUB AT OR BEFORE THE
CLOSING DATE.


(C)           OFFICERS’ CERTIFICATES.  EACH OF PARENT AND MERGER SUB WILL HAVE
DELIVERED TO THE COMPANY A CERTIFICATE OR CERTIFICATES, DATED THE CLOSING DATE
AND EXECUTED BY ITS RESPECTIVE PRESIDENT AND/OR ITS CHIEF EXECUTIVE OFFICER,
CERTIFYING AS TO THE RESOLUTIONS DELIVERED PURSUANT TO SECTION 6.1(B) AND
PARENT’S AND MERGER SUB’S COMPLIANCE WITH THE CONDITION SET FORTH IN SECTION
6.2(A).


(D)           THIRD PARTY CONSENTS.  PARENT AND MERGER SUB WILL HAVE BEEN
FURNISHED WITH EVIDENCE SATISFACTORY TO THEM THAT THE COMPANY HAS OBTAINED THE
CONSENTS, APPROVALS AND WAIVERS, IF ANY, LISTED IN SCHEDULE 2.28(B).


(E)           NON-COMPETITION AND EMPLOYMENT AGREEMENTS.  PARENT AND/OR THE
COMPANY SHALL HAVE EXECUTED AND DELIVERED TO EACH MEMBER OF THE SENIOR
MANAGEMENT TEAM AN EMPLOYMENT AND NON-COMPETITION AGREEMENT (EACH, A “NON
COMPETITION AND EMPLOYMENT AGREEMENT”).


(F)            NO MATERIAL ADVERSE CHANGE.  THERE WILL HAVE OCCURRED NO MATERIAL
ADVERSE CHANGE IN THE BUSINESS OR CONDITION OF PARENT OR MERGER SUB SINCE THE
DATE HEREOF.


(G)           LEGAL PROCEEDINGS.  NO GOVERNMENTAL OR REGULATORY AUTHORITY WILL
HAVE NOTIFIED ANY PARTY TO THIS AGREEMENT THAT IT INTENDS TO COMMENCE
PROCEEDINGS TO RESTRAIN OR PROHIBIT THE TRANSACTIONS CONTEMPLATED HEREBY OR
FORCE RESCISSION, UNLESS SUCH GOVERNMENTAL OR

39


--------------------------------------------------------------------------------



REGULATORY AUTHORITY WILL HAVE WITHDRAWN SUCH NOTICE AND ABANDONED ANY SUCH
PROCEEDINGS PRIOR TO THE TIME WHICH OTHERWISE WOULD HAVE BEEN THE CLOSING DATE.


(H)           PROCEEDINGS AND DOCUMENTS.  ALL CORPORATE AND OTHER PROCEEDINGS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS AND
INSTRUMENTS INCIDENT TO SUCH TRANSACTIONS WILL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, AND THE COMPANY WILL
HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED OR OTHER COPIES OF
SUCH DOCUMENTS AS THEY MAY REASONABLY REQUEST.

                6.3           Additional Conditions to the Obligations of Parent
and Merger Sub.  The obligations of Parent and Merger Sub to effect the
transactions contemplated hereby will be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by Parent and Merger Sub:


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY AND CERTAIN COMPANY SHAREHOLDERS IN THIS
AGREEMENT SHALL BE MATERIALLY TRUE AND CORRECT WHEN MADE AND ON AND AS OF THE
CLOSING DATE AS THOUGH SUCH REPRESENTATION OR WARRANTY WAS MADE ON AND AS OF THE
CLOSING DATE, EXCEPT THAT ANY REPRESENTATION OR WARRANTY THAT EXPRESSLY SPEAKS
AS OF A SPECIFIED DATE EARLIER THAN THE CLOSING DATE SHALL HAVE BEEN TRUE AND
CORRECT ON AND AS OF SUCH EARLIER DATE, AND FURTHER PROVIDED THAT COMPANY AND
THE CERTAIN COMPANY SHAREHOLDERS SHALL BE PERMITTED TO UPDATE, REVISE,
SUPPLEMENT AND/OR CORRECT THE SCHEDULES THROUGH THE CLOSING DATE.


(B)           PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED AND COMPLIED WITH
EACH AGREEMENT, COVENANT AND OBLIGATION REQUIRED BY THIS AGREEMENT TO BE SO
PERFORMED OR COMPLIED WITH BY THE COMPANY ON OR BEFORE THE CLOSING DATE.


(C)           OFFICERS’ CERTIFICATES.  THE COMPANY AND CERTAIN COMPANY
SHAREHOLDERS SHALL HAVE DELIVERED TO PARENT AND MERGER SUB A CERTIFICATE OR
CERTIFICATES, DATED THE CLOSING DATE AND EXECUTED BY THE PRESIDENT AND/OR THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY, CERTIFYING AS TO THE RESOLUTIONS
DELIVERED PURSUANT TO SECTION 6.1(B) AND COMPANY’S AND THE CERTAIN COMPANY
SHAREHOLDERS’ COMPLIANCE WITH THE CONDITION SET FORTH IN SECTION 6.3(A).


(D)           THIRD PARTY CONSENTS.  PARENT AND MERGER SUB WILL HAVE BEEN
FURNISHED WITH EVIDENCE SATISFACTORY TO THEM THAT THE COMPANY HAS OBTAINED THE
CONSENTS, APPROVALS AND WAIVERS, IF ANY, LISTED IN SCHEDULE 2.28(B).


(E)           NON-COMPETITION AND EMPLOYMENT AGREEMENTS.  EACH OF THE MEMBERS OF
THE SENIOR MANAGEMENT TEAM SHALL HAVE EXECUTED AND DELIVERED TO PARENT, COMPANY,
AND/OR MERGER SUB A NON-COMPETITION AND EMPLOYMENT AGREEMENT.


(F)            NO MATERIAL ADVERSE CHANGE.  THERE WILL HAVE OCCURRED NO MATERIAL
ADVERSE CHANGE IN THE BUSINESS OR CONDITION OF THE COMPANY SINCE THE DATE
HEREOF.


(G)           LEGAL PROCEEDINGS.  NO GOVERNMENTAL OR REGULATORY AUTHORITY WILL
HAVE NOTIFIED ANY PARTY TO THIS AGREEMENT THAT IT INTENDS TO COMMENCE
PROCEEDINGS TO RESTRAIN OR PROHIBIT THE TRANSACTIONS CONTEMPLATED HEREBY OR
FORCE RESCISSION, UNLESS SUCH GOVERNMENTAL OR

40


--------------------------------------------------------------------------------



REGULATORY AUTHORITY WILL HAVE WITHDRAWN SUCH NOTICE AND ABANDONED ANY SUCH
PROCEEDINGS PRIOR TO THE TIME WHICH OTHERWISE WOULD HAVE BEEN THE CLOSING DATE.


(H)           EMPLOYEES.  NOT LESS THAN 95% OF THOSE EMPLOYEES LISTED IN
SCHEDULE 2.19(B), WILL BE EMPLOYED BY THE COMPANY AT THE CLOSING (AND WILL HAVE
NOT GIVEN ANY NOTICE OR OTHER INDICATION THAT THEY WILL NOT CONTINUE TO BE
WILLING TO BE EMPLOYED BY THE COMPANY AS A WHOLLY-OWNED SUBSIDIARY OF PARENT
FOLLOWING THE TRANSACTIONS CONTEMPLATED HEREBY).  EACH EMPLOYEE OF THE COMPANY
TO BE EMPLOYED BY COMPANY AS A WHOLLY-OWNED SUBSIDIARY OF PARENT FOLLOWING THE
CLOSING SHALL HAVE EXECUTED PARENT’S STANDARD FORM PROPRIETARY RIGHTS AND
INVENTIONS ASSIGNMENT AGREEMENT, SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT
C HERETO.


(I)            PROCEEDINGS AND DOCUMENTS.  ALL CORPORATE AND OTHER PROCEEDINGS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS AND
INSTRUMENTS INCIDENT TO SUCH TRANSACTIONS WILL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO PARENT AND MERGER SUB AND THEIR COUNSEL, AND PARENT
AND MERGER SUB WILL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED OR
OTHER COPIES OF SUCH DOCUMENTS AS THEY MAY REASONABLY REQUEST.


(J)            EQUITY EQUIVALENTS.  THERE WILL BE NO UN-EXPIRED AND UNEXERCISED
EQUITY EQUIVALENTS OF THE COMPANY OUTSTANDING AS OF THE CLOSING.

(k)           Financial Performance.  The Company’s fiscal year 2006 gross
revenue, EBITDA and recasted EBITDA will have been determined, to the reasonable
satisfaction of the Parent, to be within one percent (1%) of $7,500,000,
$860,000 and $1,300,000, respectively.  As of the date hereof, Parent
acknowledges that the Company has achieved the foregoing numbers.  In addition,
the Company’s monthly revenue for each of January and February 2007 will have
been determined, to the reasonable satisfaction of the Parent, to be within one
percent (1%) of $1,000,000.

ARTICLE 7
SURVIVAL OF REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS; INDEMNIFICATION

                7.1           Survival of Representations, Warranties, Covenants
and Agreements.  The representations and warranties set forth in Articles 2 and
3 will survive until the first anniversary of the Closing Date; provided,
however that the representations and warranties in (i) Sections 2.3, 2.15, 2.16,
2.21, 3.2, 3.16, 3.17, 3.22 and (ii) the representations and warranties
contained in Sections 2.11 will survive until the expiration of the statute of
limitations applicable to claims with respect to the matters covered thereby. 
The one-year limitation in this Section 7.1 will not apply under circumstances
involving direct personal participation in fraud or willful misconduct by such
party, in which case a limitation equal to the statute of limitations will
apply.

                7.2           Indemnification.


(A)           THE CERTAIN COMPANY SHAREHOLDERS WILL JOINTLY AND SEVERALLY
INDEMNIFY AND HOLD HARMLESS PARENT, MERGER SUB AND THEIR RESPECTIVE OFFICERS AND
DIRECTORS (HEREINAFTER REFERRED TO INDIVIDUALLY AS A “PARENT INDEMNIFIED PERSON”
AND COLLECTIVELY AS “PARENT INDEMNIFIED PERSONS”) FROM AND AGAINST ANY AND ALL
LOSSES ARISING OUT OF ANY MISREPRESENTATION

41


--------------------------------------------------------------------------------



OR BREACH OF THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS GIVEN OR
MADE BY THE COMPANY OR ANY CERTAIN COMPANY SHAREHOLDER IN THIS AGREEMENT, OR ANY
CERTIFICATE, INSTRUMENT OR DOCUMENT DELIVERED BY THE COMPANY OR ANY CERTAIN
COMPANY SHAREHOLDER PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO
CERTAIN COMPANY SHAREHOLDER WILL BE LIABLE FOR INDEMNIFICATION UNDER THIS
SECTION 7.2 FOR FRAUD OR MISREPRESENTATION COMMITTED BY ANY OTHER CERTAIN
COMPANY SHAREHOLDER.


(B)           PARENT SHALL INDEMNIFY AND HOLD HARMLESS EACH OF THE CERTAIN
COMPANY SHAREHOLDERS (EACH, A “CERTAIN COMPANY INDEMNIFIED PERSON” AND,
COLLECTIVELY, “CERTAIN COMPANY INDEMNIFIED PERSONS”) FROM AND AGAINST ANY AND
ALL LOSSES ARISING OUT OF ANY MISREPRESENTATION OR BREACH OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS GIVEN OR MADE BY THE
PARENT OR MERGER SUB IN THIS AGREEMENT, OR ANY CERTIFICATE, INSTRUMENT OR
DOCUMENT DELIVERED BY THE PARENT OR MERGER SUB PURSUANT TO THIS AGREEMENT.

                7.3           Third-Party Claims.  In the event a Parent
Indemnified Person(s) or Certain Company Indemnified Person(s) (each, an
“Indemnified Party” and, collectively, the “Indemnified Parties”) becomes aware
of a third-party claim based on any misrepresentation or breach of or default in
connection with any of the representations, warranties, covenants and agreements
given or made by the other party in this Agreement (each, an “Indemnifying
Party”), which the Indemnified Party believes may result in a claim against it
(a “Third Party Claim”), the Indemnified Party will promptly notify the
Indemnifying Party of such Third Party Claim.  By written notice to the
Indemnified Party within twenty (20) days after delivery of notice of such a
claim, the Indemnifying Party’s representative (on behalf of the Indemnifying
Party) will be entitled, at the Indemnifying Party’s expense, to participate in
any defense of such claim by the Indemnified Party, which will direct the
defense and settlement of such claims.  Notwithstanding the foregoing, however,
the Indemnified Party may consent to a settlement or compromise of, or the entry
of any judgment arising from, the Third Party Claim without the prior written
consent of the Indemnifying Party if, and only if, the proposed settlement,
compromise, or judgment: (a) does not contain an admission of guilt or
wrongdoing on the part of the Indemnifying Party; and (b) does not provide for
any remedy or sanction against the Indemnifying Party other than the payment of
money which the Indemnifying Party agrees and is able to pay.  In the event that
the Indemnifying Party has consented to any such settlement amount, the
Indemnifying Party will have no power or authority to object under any provision
of this Article 7 to any claim by the Indemnified Party for indemnity with
respect to such settlement amount.

                7.4           Recovery of Losses.


(A)           SUBJECT TO THE LIMITATIONS IN SECTION 7.6 BELOW: (I) A PARENT
INDEMNIFIED PERSON WILL RECOVER ANY CLAIM FOR INDEMNITY UNDER SECTIONS 7.2 OR
7.3 RELATING TO BREACHES OF REPRESENTATIONS OR WARRANTIES DIRECTLY FROM ANY
BREACHING CERTAIN COMPANY SHAREHOLDER, WHO WILL BE INDIVIDUALLY LIABLE FOR SUCH
AMOUNTS; (II) A PARENT INDEMNIFIED PERSON WILL RECOVER ALL CLAIMS FOR INDEMNITY
UNDER SECTIONS 7.2 OR 7.3, DIRECTLY FROM THE CERTAIN COMPANY SHAREHOLDERS, WHO
WILL BE JOINTLY AND SEVERALLY LIABLE FOR SUCH AMOUNTS.


(B)           NO CLAIM BY A PARENT INDEMNIFIED PERSON FOR INDEMNITY UNDER
SECTIONS 7.2 OR 7.3 RELATING TO BREACHES OF REPRESENTATIONS OR WARRANTIES WILL
BE RECOVERABLE UNLESS THE

42


--------------------------------------------------------------------------------



AGGREGATE AMOUNT OWING EXCEEDS TEN THOUSAND DOLLARS ($10,000) PER OCCURRENCE. 
IN NO EVENT WILL THE AGGREGATE AMOUNT RECOVERABLE BY ALL PARENT INDEMNIFIED
PERSONS FOR ALL CLAIMS UNDER SECTIONS 7.2 OR 7.3 EXCEED ONE HUNDRED THOUSAND
DOLLARS ($100,000).

                7.5           Contribution.  To the extent that a Certain
Company Shareholder, pursuant to the provisions of Section 7.4(b), is required
to pay more than his pro rata interest in the Merger Consideration issued to all
Company Shareholders pursuant to this Agreement, such Certain Company
Shareholder will be entitled to seek and obtain proportional contribution from
the other Certain Company Shareholders.

                7.6           Limitations on Claims.  Notwithstanding anything
herein to the contrary, the obligations of each Certain Company Shareholder
arising under this Article 7 will be limited to valid written claims received by
the Certain Company Shareholders within twelve (12) months of the Effective
Time, and will be deemed fully satisfied by surrender of that portion of
Parent’s Shares received by such Certain Company Shareholder in connection with
the Merger, valued at their then current fair market value, necessary to satisfy
such Certain Company Shareholder’s pro rata portion of such obligations but
subject to the following sentence.  Notwithstanding anything herein to the
contrary, in no event will the total aggregate indemnification obligation for
all claims cumulatively arising under this Article 7 require the surrender of
more than two percent (2%) of the pro rata portion of Parent’s Shares received
by such Certain Company Shareholder pursuant to Section 1.6(a)(i), regardless of
the then current fair market value of such Parent’s Shares.  The indemnification
mechanism provided for by this Article 7 shall be the sole remedy for breaches
of representations or warranties under this Agreement.

ARTICLE 8
TERMINATION, AMENDMENT AND WAIVER

                8.1           Termination.  Except as provided in Section 8.2
below, this Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing:


(A)           BY MUTUAL AGREEMENT OF THE COMPANY AND THE CERTAIN COMPANY
SHAREHOLDERS AND PARENT AND MERGER SUB;


(B)           BY PARENT AND MERGER SUB OR THE COMPANY (OR WITH RESPECT TO THE
OBLIGATIONS OF ANY PARTICULAR CERTAIN COMPANY SHAREHOLDER, SUCH CERTAIN COMPANY
SHAREHOLDER) IF (I) THE CLOSING HAS NOT OCCURRED BEFORE 10:00 AM (EASTERN
STANDARD TIME) ON THE DATE WHICH IS 90 DAYS AFTER THE DATE OF THIS AGREEMENT OR
ON SUCH LATER DATE AS THE PARTIES HERETO MAY MUTUALLY AGREE (PROVIDED, HOWEVER,
THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS SUB CLAUSE 8.1(B) (I) WILL
NOT BE AVAILABLE TO ANY PARTY WHOSE WILLFUL FAILURE TO FULFILL ANY OBLIGATION
HEREUNDER HAS BEEN THE CAUSE OF, OR RESULTED IN, THE FAILURE OF THE CLOSING TO
OCCUR ON OR BEFORE SUCH DATE); (II) THERE WILL BE A FINAL NONAPPEALABLE ORDER OF
UNITED STATES FEDERAL OR STATE COURT IN EFFECT PREVENTING CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY; OR (III) THERE WILL BE ANY STATUTE, RULE,
REGULATION OR ORDER ENACTED, PROMULGATED OR ISSUED OR DEEMED APPLICABLE TO THE
TRANSACTIONS CONTEMPLATED HEREBY BY ANY GOVERNMENTAL OR REGULATORY AUTHORITY
THAT WOULD MAKE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ILLEGAL;

43


--------------------------------------------------------------------------------



(C)           BY PARENT AND MERGER SUB IF THERE SHALL BE ANY ACTION TAKEN, OR
ANY LAW OR ORDER ENACTED, PROMULGATED OR ISSUED OR DEEMED APPLICABLE TO THE
TRANSACTIONS CONTEMPLATED HEREBY, BY ANY GOVERNMENTAL OR REGULATORY AUTHORITY,
WHICH WOULD: (I) PROHIBIT PARENT’S OWNERSHIP OR OPERATION OF ALL OR ANY MATERIAL
PORTION OF THE BUSINESS OF THE COMPANY OR (II) COMPEL PARENT OR THE SURVIVING
CORPORATION TO DISPOSE OF OR HOLD SEPARATE ALL OR A SUBSTANTIAL PORTION OF THE
ASSETS AND PROPERTIES OF THE COMPANY AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED HEREBY;


(D)           BY PARENT AND MERGER SUB IF THERE HAS BEEN A BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT ON
THE PART OF THE COMPANY OR CERTAIN COMPANY SHAREHOLDERS AND (I) THE COMPANY OR
CERTAIN COMPANY SHAREHOLDERS, AS THE CASE MAY BE, HAVE NOT CURED SUCH BREACH
WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT BY THE COMPANY OR CERTAIN COMPANY
SHAREHOLDERS, AS THE CASE MAY BE, OF WRITTEN NOTICE OF SUCH BREACH OR IS NOT
USING ITS REASONABLE EFFORTS TO CURE SUCH BREACH AFTER WRITTEN NOTICE OF SUCH
BREACH TO THE COMPANY OR CERTAIN COMPANY SHAREHOLDERS, AS THE CASE MAY BE,
(PROVIDED, HOWEVER, THAT, NO CURE PERIOD WILL BE REQUIRED FOR A BREACH WHICH BY
ITS NATURE CANNOT BE CURED) AND (II) AS A RESULT OF SUCH BREACH THE CONDITIONS
SET FORTH IN SECTION 6.3(A) OR 6.3(B), AS THE CASE MAY BE, WOULD NOT THEN BE
SATISFIED;


(E)           BY THE COMPANY IF THERE HAS BEEN A BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT ON THE PART OF
PARENT OR MERGER SUB AND (I) PARENT OR MERGER SUB HAVE NOT CURED SUCH BREACH
WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT BY THE COMPANY OF WRITTEN NOTICE OF
SUCH BREACH OR IS NOT USING ITS REASONABLE EFFORTS TO CURE SUCH BREACH AFTER
WRITTEN NOTICE OF SUCH BREACH TO PARENT OR MERGER SUB (PROVIDED, HOWEVER, THAT
NO CURE PERIOD WILL BE REQUIRED FOR A BREACH WHICH BY ITS NATURE CANNOT BE
CURED), AND (II) AS A RESULT OF SUCH BREACH THE CONDITIONS SET FORTH IN SECTION
6.2(A) OR 6.2(B), AS THE CASE MAY BE, WOULD NOT THEN BE SATISFIED;

                8.2           Effect of Termination.  In the event of a valid
termination of this Agreement as provided in Section 8.1, this Agreement will
forthwith become void and there will be no liability or obligation on the part
of Parent, Merger Sub, Certain Company Shareholders, or the Company, or their
respective officers, directors or shareholders or Affiliates or Associates;
provided, however, that the provisions of Sections 5.2, 5.3, 5.4, 8.2, 9.6, 9.9,
9.10 and 9.11 of this Agreement will remain in full force and effect and survive
any termination of this Agreement.

ARTICLE 9
MISCELLANEOUS PROVISIONS

                9.1           Notices.  All notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally against written receipt or mailed by prepaid
first class registered or certified mail, return receipt requested, or sent by
overnight courier prepaid, to the parties at the following addresses or
facsimile numbers:

 

If to Parent or Merger Sub to:

 

 

 Francis E. Wilde, Chairman & CEO

 

 

 Shea Development Corp.

 

44


--------------------------------------------------------------------------------


 

 1351 Dividend Drive, Suite G

 

 

 Marietta, GA 30067

 

 

 Telephone:

770-919-2209

 

 

 

 

with a copy to:

 

 

 Francis J. Mooney, Jr. / Robert T. Lincoln

 

 

 Dunnington, Bartholow & Miller LLP

 

 

 477 Madison Avenue, 12th Floor

 

 

 New York, NY 10022

 

 

 Telephone:

212-682-8811

 

 Facsimile:

212-661-7769

 

 

 

 

If to the Company or Certain Company Shareholders to:

 

 

 Philip Loeffel

 

 

 President

 

 

 3452 Lake Lynda Drive, #350

 

 

 Orlando, Florida 32817

 

 

 Telephone:

407-282-3545

 

 Facsimile:

407-249-0089

 

 

 

 

with a copy to:

 

 

 Christopher A. Lause

 

 

 Bryan Cave LLP

 

 

 Two North Central Avenue

 

 

 Suite 2200

 

 

 Phoenix, Arizona 85004

 

 

 Telephone:

602-364-7466

 

 Facsimile:

602-716-8466

 

                9.2           Entire Agreement.  This Agreement supersedes all
prior discussions and agreements between the parties with respect to the subject
matter hereof and thereof and contains the sole and entire agreement between the
parties hereto with respect to the subject matter hereof and thereof.  Except
for the representations and warranties contained in this Agreement or in any
instrument delivered pursuant to this Agreement, each of the parties to this
Agreement acknowledges that no other representations or warranties have been
relied upon by that party or made by any other party or its officers, directors,
employees, agents, financial and legal advisors or other representatives.

                9.3           Further Assurances; Post-Closing Cooperation.  At
any time or from time to time after the Closing, the parties will execute and
deliver to the other party such other documents and instruments, provide such
materials and information and take such other actions as the other party may
reasonably request to consummate the transactions contemplated by this Agreement
and otherwise to cause the other party to fulfill its obligations under this
Agreement and the transactions contemplated hereby.  Each party agrees to use
commercially reasonable efforts to cause the conditions to its obligations to
consummate the transactions contemplated hereby to be satisfied.

               

45


--------------------------------------------------------------------------------


                9.4           Amendment.  This Agreement may be amended by the
parties hereto at any time before the Closing by execution of an instrument in
writing signed on behalf of each of the parties hereto and after the Closing by
execution of an instrument in writing signed on behalf of Parent, the Surviving
Corporation and each of the Certain Company Shareholders.

                9.5           Extension.  At any time prior to the Closing,
Parent, Merger Sub, Certain Company Shareholders and the Company may, to the
extent legally allowed, extend the time for the performance of any of the
obligations of the other party hereto.

                9.6           Waiver.  Any term or condition of this Agreement
may be waived at any time by the party that is entitled to the benefit thereof,
but no such waiver will be effective unless set forth in a written instrument
duly executed by or on behalf of the party waiving such term or condition.  No
waiver by any party of any term or condition of this Agreement, in any one or
more instances, will be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.

                9.7           Third Party Beneficiaries.  The terms and
provisions of this Agreement are intended solely for the benefit of each party
hereto and their respective successors or permitted assigns, and it is not the
intention of the parties to confer third-party beneficiary rights, and this
Agreement does not confer any such rights, upon any other Person other than any
Person entitled to indemnity as described in Article 7.

                9.8           No Assignment; Binding Effect.  Neither this
Agreement nor any right, interest or obligation hereunder may be assigned (by
operation of law or otherwise) by any party without the prior written consent of
the other parties and any attempt to do so will be void.  Subject to the
preceding sentence, this Agreement is binding upon, inures to the benefit of and
is enforceable by the parties hereto and their respective successors and
assigns.

                9.9           Headings.  The headings and table of contents used
in this Agreement have been inserted for convenience of reference only and do
not define or limit the provisions hereof.

                9.10         Invalid Provisions.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future law, and if the rights or obligations of any party hereto under this
Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible.

                9.11         Governing Law.  This Agreement will be governed by
and construed in accordance with the domestic laws of the State of New York,
without giving effect to any choice of law or conflict of law provision.

46


--------------------------------------------------------------------------------


                9.12         Construction.  The parties hereto agree that this
Agreement is the product of negotiation between sophisticated parties and
individuals, all of whom were represented by counsel, and each of whom had an
opportunity to participate in and did participate in, the drafting of each
provision hereof.  Accordingly, ambiguities in this Agreement, if any, will not
be construed strictly or in favor of or against any party hereto but rather will
be given a fair and reasonable construction without regard to the rule of contra
proferentum.

                9.13         Counterparts.  This Agreement may be executed in
any number of counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

                9.14         Specific Performance.  The parties hereto agree
that irreparable damage would occur in the event that Section 5.2 of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached.  It is agreed that the parties will be entitled to an
injunction or injunctions to prevent breaches of Section 5.2 of this Agreement
and to enforce specifically the terms and provisions thereof in any court having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

ARTICLE 10
DEFINITIONS

                10.1         Definitions.


(A)           AS USED IN THIS AGREEMENT, THE FOLLOWING DEFINED TERMS WILL HAVE
THE MEANINGS INDICATED BELOW:

“$” means United States Dollars unless otherwise indicated.

“Actions or Proceedings” means any action, suit, petition, investigation,
proceeding, arbitration, litigation or Governmental or Regulatory Authority
investigation, audit or other proceeding, whether civil or criminal, in law or
in equity, or before any arbitrator or Governmental or Regulatory Authority.

“Affiliate” means, as applied to any Person, (a) any other Person directly or
indirectly controlling, controlled by or under common control with, that Person,
(b) any other Person that owns or controls 10% or more of any class of equity
securities of that Person or any of its Affiliates (including any equity
securities issuable upon the exercise of any option or convertible security) of
that Person or any of its Affiliates, or (c) any director, partner or officer of
such Person.  For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by”, and “under
common control with”) as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through ownership of voting securities or
by contract or otherwise.

“Agreement” means this Agreement and Plan of Merger, the Schedules the Exhibits,
and the certificates and instruments delivered in connection herewith, or
incorporated by reference,

47


--------------------------------------------------------------------------------


as the same may be amended or supplemented from time to time in accordance with
the terms hereof.

“Alternative Acquisition” has the meaning ascribed to it in Section 4.2.

“Approval” means any approval, authorization, consent, permit, qualification or
registration, or any waiver of any of the foregoing, required to be obtained
from or made with, or any notice, statement or other communication required to
be filed with or delivered to, any Governmental or Regulatory Authority or any
other Person.

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto,
operated, owned, licensed or leased by such Person, including cash, cash
equivalents, Investment Assets, accounts and notes receivable, chattel paper,
documents, instruments, general intangibles, real estate, equipment, inventory,
goods and Intellectual Property.

“Associate” means, with respect to any Person, any corporation or other business
organization of which such Person is an officer or partner or is the beneficial
owner, directly or indirectly, of 10% or more of any class of equity securities,
any trust or estate in which such Person has a substantial beneficial interest
or as to which such Person serves as a trustee or in a similar capacity and any
relative or spouse of such Person, or any relative of such spouse, who has the
same home as such Person.

“Benefit Plan” means an employee benefit plan maintained by any of Company,
Parent or Merger Sub.

“Books and Records” means all files, documents, instruments, papers, books and
records relating to the Business or Condition of the Company, including
financial statements, internal reports, Tax Returns and related work papers and
letters from accountants, budgets, pricing guidelines, ledgers, journals, deeds,
title policies, minute books, stock certificates and books, stock transfer
ledgers, Contracts, Licenses, customer lists, computer files and programs
(including data processing files and records), retrieval programs, operating
data and plans and environmental studies and plans.

“Business Combination” means, with respect to any Person, (i) any amalgamation,
consolidation or other business combination to which such Person is a party,
(ii) any sale or other disposition of any capital stock or other equity
interests of such Person, (iii) any tender offer (including a self tender),
exchange offer, recapitalization, restructuring, liquidation, dissolution or
similar or extraordinary transaction, (iv) any sale, dividend or other
disposition of all or a material portion of the Assets and Properties of such
Person or (v) the entering into of any agreement or understanding, the granting
of any rights or options, or the acquiescence of the Person, with respect to any
of the foregoing.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

 

48


--------------------------------------------------------------------------------


“Business or Condition of Parent or Merger Sub” means the business, condition
(financial or otherwise), results of operations, prospects or Assets and
Properties of Parent or Merger Sub and each of its Subsidiaries, taken as a
whole.

“Business or Condition of the Company” means the business, condition (financial
or otherwise), results of operations, prospects or Assets and Properties of the
Company, taken as a whole.

“Certain Company Indemnified Person(s)” has the meaning ascribed to it in
Section 7.2(b).

“Certain Company Shareholders” is defined as Philip Loeffel and Barry Clinger,
who combined, own the majority of the Company’s Common Shares.

“Certificates” has the meaning ascribed to it in Section 1.7.

“Closing” has the meaning ascribed to it in Section 1.2.

“Closing Date” has the meaning ascribed to it in Section 1.2.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Company” has the meaning ascribed to it in the forepart of this Agreement.

“Company Common Stock” has the meaning ascribed to it in the Recitals to this
Agreement.

“Company Director” has the meaning ascribed to it in Section 1.15.

“Company Financials” means the audited financial statements (balance sheet and
statements of operations and cash flow, including schedules and notes thereto)
of the Company as of and for the periods ended December 31, 2005 and December
31, 2006.

“Company Indemnified Parties” has the meaning ascribed to it in Section 5.12(a).

“Company Intellectual Property” means any Intellectual Property of commercial
value that is (i) owned by; (ii) licensed to; or (iii) was developed or created
by or for the Company.

“Company Option(s)” has the meaning ascribed to it in Section 2.3.

“Company Option Holders” has the meaning ascribed to it in Section 2.3.

“Company Shareholders” has the meaning ascribed to it in the forepart of this
Agreement.

“Confidential Information” has the meaning ascribed to it in Section 2.15(h).

“Contract” means any material contract, including without limitation:

49


--------------------------------------------------------------------------------


(I)                                     ANY DISTRIBUTOR, SALES, ADVERTISING,
AGENCY OR MANUFACTURER’S REPRESENTATIVE CONTRACT;

(II)                                  ANY CONTINUING CONTRACT FOR THE PURCHASE
OF MATERIALS, SUPPLIES, EQUIPMENT OR SERVICES INVOLVING IN THE CASE OF ANY SUCH
CONTRACT MORE THAN $5,000 OVER THE LIFE OF THE CONTRACT;

(III)                               ANY CONTRACT THAT EXPIRES OR MAY BE RENEWED
AT THE OPTION OF ANY PERSON OTHER THAN THE COMPANY SO AS TO EXPIRE MORE THAN ONE
YEAR AFTER THE DATE OF THIS AGREEMENT;

(IV)                              ANY TRUST INDENTURE, MORTGAGE, PROMISSORY
NOTE, LOAN AGREEMENT OR OTHER CONTRACT FOR THE BORROWING OF MONEY, ANY CURRENCY
EXCHANGE, COMMODITIES OR OTHER HEDGING ARRANGEMENT OR ANY LEASING TRANSACTION OF
THE TYPE REQUIRED TO BE CAPITALIZED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES;

(V)                                 ANY CONTRACT FOR CAPITAL EXPENDITURES IN
EXCESS OF $5,000 IN THE AGGREGATE;

(VI)                              ANY CONTRACT LIMITING THE FREEDOM OF THE
COMPANY TO ENGAGE IN ANY LINE OF BUSINESS OR TO COMPETE WITH ANY OTHER PERSON;

(VII)                           ANY CONTRACT PURSUANT TO WHICH THE COMPANY IS A
LESSOR OF ANY MACHINERY, EQUIPMENT, MOTOR VEHICLES, OFFICE FURNITURE, FIXTURES
OR OTHER PERSONAL PROPERTY HAVING AN ORIGINAL COST OF MORE THAN $25,000;

(VIII)                        ANY CONTRACT WITH ANY PERSON WITH WHOM THE COMPANY
DOES NOT DEAL AT ARM’S LENGTH; OR

(IX)                                ANY AGREEMENT OF GUARANTEE, SUPPORT,
INDEMNIFICATION, ASSUMPTION OR ENDORSEMENT OF, OR ANY SIMILAR COMMITMENT WITH
RESPECT TO, THE OBLIGATIONS, LIABILITIES (WHETHER ACCRUED, ABSOLUTE, CONTINGENT
OR OTHERWISE) OR INDEBTEDNESS OF ANY OTHER PERSON.

“Corporate Flow Downs” means all expenses incurred by the Parent before or after
the Closing Date that are (i) unrelated to the operation of the Company
(including but not limited to stock compensation expenses associated with the
issuance of stock options) and (ii) are either assigned to the Company by the
Parent or paid by the Company on behalf of the Parent.

“Earn-Out Payments” has the meaning ascribed to it in Section 1.12(b).

“EBITDA” means, for any specified period, the earnings before interest, taxes,
depreciation and amortization of the Company as calculated in accordance with
GAAP consistently applied; provided, however, that solely for purposes of
calculating EBITDA of the Company under this Agreement, (i) the Company’s
pre-Closing integration costs, (ii) the

50


--------------------------------------------------------------------------------


Surviving Corporation’s post-Closing integration costs, and (iii) any Corporate
Flow Downs shall be disregarded and have no effect on the amount so calculated.

“Effective Date” has the meaning ascribed to it in Section 1.2.

“Effective Time” has the meaning ascribed to it in Section 1.2.

“Eligible Option” has the meaning ascribed to it in Section 1.6(b).

“Equity Equivalents” means securities (including Options) which, by their terms,
are or may be exercisable, convertible or exchangeable for or into common
shares, preferred shares, or other securities of the Company at the election of
the holder thereof.

“Financial Statement Date” means December 31, 2006.

“GAAP” means accounting principles generally accepted in the United States, as
in effect from time to time.

“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, bureau, board, commission, department, official or other
instrumentality of the United States, any foreign country or any domestic or
foreign state, county, city or other political subdivision.

“Income Tax” means (i) any income, alternative or add-on minimum tax, gross
income, gross receipts, franchise, profits, including estimated taxes relating
to any of the foregoing, or other similar tax or other like assessment or charge
of similar kind whatsoever, excluding any Other Tax, together with any interest
and any penalty, addition to tax or additional amount imposed by any Taxing
Authority responsible for the imposition of any such Tax (domestic or foreign);
or (ii) any liability of a Person for the payment of any taxes, interest,
penalty, addition to tax or like additional amount resulting from the
application of Treas. Reg. § 1,1502-6.

“Indebtedness” of any Person means all obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, debentures or similar
instruments, (c) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(d) under capital leases and (e) in the nature of guarantees of the obligations
described in clauses (a) through (d) above of any other Person.

“Indemnified Party(ies)” has the meaning ascribed to it in Section 7.3.

“Intellectual Property” means all trademarks and trademark rights, trade names
and trade name rights, service marks and service mark rights, service names and
service name rights, patents and patent rights, utility models and utility model
rights, copyrights, mask work rights, brand names, trade dress, product designs,
product packaging, business and product names, logos, slogans, rights of
publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, processes,
designs, specifications, technology, methodologies, computer software (including
all source code and object code), firmware, development tools, flow charts,
annotations, all Web addresses, sites and domain names, all data bases and data
collections and all rights therein, any other confidential

51


--------------------------------------------------------------------------------


and proprietary right or information, whether or not subject to statutory
registration, and all related technical information, the information set forth
in manufacturing, engineering and technical drawings, know-how and all pending
applications for and registrations of patents, utility models, trademarks,
service marks and copyrights, and the right to sue for past infringement, if
any, in connection with any of the foregoing.

“Investment Assets” means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets owned of record or beneficially by the Company.

“ISO Plans” has the meaning ascribed to it in Section 1.14.

 “knowledge” or “known to” or any similar phrase means, when used with respect
to: (i) any Person who is an individual, the actual knowledge of such Person;
(ii) the Company, the actual knowledge of Philip Loeffel, Barry Clinger, Barry
Rubel or Kent Banks; and (iii) the Parent or Merger Sub, the actual knowledge of
Francis E. Wilde, Tom Wheeler, E. Joseph Vitetta, Jr.

“Law” or “Laws” means any law, statute, order, decree, consent decree, judgment,
rule, regulation, ordinance or other pronouncement having the effect of law
whether in the United States, any foreign country, or any domestic or foreign
state, province, county, city or other political subdivision or of any
Governmental or Regulatory Authority.

“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person, whether absolute, accrued, contingent (or based upon any contingency),
known or unknown, fixed or otherwise, or whether due or to become due.

“License” means any Contract that grants a Person the right to use or otherwise
enjoy the benefits of any Intellectual Property (including without limitation
any covenants not to sue with respect to any Intellectual Property).

“Lien” or “Liens” means any mortgage, pledge, assessment, security interest,
lease, lien, easement, charge or adverse claim or other encumbrance of any kind,
or any conditional sale Contract, title retention Contract or other Contract to
give any of the foregoing, except for any restrictions on transfer generally
arising under any applicable federal, provincial or state securities law.

“Loss(es)” means any and all damages, fines, fees, Taxes, penalties,
deficiencies, losses and expenses, including interest, reasonable expenses of
investigation, court costs, reasonable fees and expenses of attorneys,
accountants and other experts or other expenses of litigation or other
proceedings or of any claim, default or assessment (such fees and expenses to
include all fees and expenses, including fees and expenses of attorneys,
incurred in connection with (i) the investigation or defense of any Third Party
Claims or (ii) asserting or disputing any rights under this Agreement against
any party hereto or otherwise).

“Material Adverse Change” means, when used with respect to:

52


--------------------------------------------------------------------------------


(a)           the Company, any change in the financial condition and operation
of the Company that would either individually or, if aggregated with other
effects on the financial condition of the Company, result in a deterioration of
the balance sheet of the Company by an amount equal or greater than $500,000.00;
or

(b)           the Parent, Merger Sub or any of their respective Subsidiaries,
any change in the financial condition and operation of the Parent, Merger Sub or
any of their respective Subsidiaries that would either individually or, if
aggregated with other effects on the financial condition of the Parent, Merger
Sub or any of their respective Subsidiaries, result in a deterioration of the
consolidated balance sheet of the Parent by an amount equal or greater than
$500,000.00;

provided, however, that none of the following shall be taken into account in
determining whether there has been or would be a “Material Adverse Effect”:
(i) any adverse change resulting from conditions affecting any nation’s economy
generally, (ii) any adverse change resulting from or relating to financial,
banking or securities markets (including any disruption thereof and any decline
in the price of any security or any market index), (iii) any adverse change in
applicable Laws or the interpretation thereof, (iv) any adverse change arising
primarily out of, or resulting primarily from, actions taken by any party in
connection with (but not in breach of) this Agreement and the transactions
contemplated hereunder, or which is primarily attributable to the announcement
of this Agreement and the Merger (including any litigation, employee attrition
or any loss or postponement of business resulting from termination or
modification of any vendor, customer or other business relationships, delay of
customer order or otherwise and any corresponding change in the margins,
profitability or financial condition of a party), and (v) any adverse change in
any Company business that is cured (including by the payment of money), to the
extent curable, by Company before the earlier of (a) the Closing Date, or
(b) the date on which this Agreement is terminated pursuant to Article 8 hereof.

“Material Adverse Effect” means any event or condition of any character which
results in, has resulted in, or could reasonably be expected to result in, a
Material Adverse Change on the condition (financial or otherwise), results of
operations, assets, liabilities, properties, or business of a Person and its
Subsidiaries, taken as a whole, or would prevent or unreasonably delay
consummation of the transactions contemplated hereby.

“Merger” has the meaning ascribed to it in the Recitals to this Agreement.

“Merger Consideration” has the meaning ascribed to it in Section 1.6.

“Merger Sub” has the meaning ascribed to it in the forepart of this Agreement.

“Non-Competition and Employment Agreement” has the meaning ascribed to it in
Section 6.2(e).

“Note(s)” has the meaning ascribed to it in Section 1.6(a)(iii).

“Officer’s Certificate” has the meaning ascribed to it in Sections 6.2 and 6.3
hereof.

53


--------------------------------------------------------------------------------


“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(i) purchase or otherwise receive or be issued any shares of capital stock or
other equity interests of such Person or any security of any kind convertible
into or exchangeable or exercisable for any shares of capital stock or other
equity interests of such Person or (ii) receive any benefits or rights similar
to any rights enjoyed by or accruing to the holder of shares of capital stock or
other equity interests of such Person, including any rights to participate in
the equity, income or election of directors or officers of such Person.

“Option Cancellation Agreement” has the meaning ascribed to it in Section
1.6(b).

“Option Plans” has the meaning ascribed to it in Section 1.6(b).

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).

“Other Tax” means any sales, use, ad valorem, business license, withholding,
payroll, employment, excise, stamp, transfer, recording, occupation, premium,
property, value added, custom duty, severance, windfall profit or license tax,
governmental fee or other similar assessment or charge, together with any
interest and any penalty, addition to tax or additional by any Taxing Authority
responsible for the imposition of any such tax (domestic or foreign).

“Outstanding Company Shares” means all issued and outstanding shares of Company
Common Stock immediately prior to the Effective Time plus all shares of Company
Common Stock deemed to be issued upon exercise of all Eligible Options.

“Parent” has the meaning ascribed to it in the forepart of this Agreement.

“Parent Common Stock” has the meaning ascribed to it in the Recitals to this
Agreement.

“Parent Indemnified Person(s)” has the meaning ascribed to it in Section 7.2(a).

“Parent Preferred Stock” means the Preferred Stock, par value $.001 per share,
of Parent.

“Parent’s Shares” has the meaning ascribed to it in Section 1.6(a)(i).

“Participating Company Shares” shall mean any Outstanding Company Shares other
than shares of Company Common Stock, if any, cancelled pursuant to Section
1.6(d).

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or Governmental or Regulatory
Authority.

“Registered Intellectual Property” will mean all United States, international
and foreign: (i) patents, patent applications (including provisional
applications); (ii) registered trademarks and service marks, applications to
register trademarks, intent-to-use applications,

54


--------------------------------------------------------------------------------


other registrations or applications to trademarks or service marks, or
trademarks or service marks in which common law rights are owned or otherwise
controlled; (iii) registered copyrights and applications for copyright
registration; (iv) any mask work registrations and applications to register mask
works; and (v) any other Intellectual Property that is the subject of an
application, certificate, filing, registration or other document issued by,
filed with, or recorded by, any state, government or other public legal
authority.

“Representatives” has the meaning ascribed to it in Section 4.2.

“Retention Bonus” has the meaning ascribed to it in Section 1.17.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Management Team” means those persons listed in Schedule 1.13(i).

“Shrink Wrap License Agreements” means the granting conditions and terms of use
that are presumed to be acknowledged and agreed to by breaking a thermoplastic
seal.

“Subsidiary” of any specified Person shall mean any corporation fifty percent
(50%) or more of the outstanding voting power of which, or any partnership,
joint venture, limited liability company or other entity fifty percent (50%) or
more of the total equity interest of which, is directly or indirectly owned by
such specified Person.

“Surviving Corporation” has the meaning ascribed to it in Section 1.1.

“Tax” or “Taxes” means all present and future taxes, surtaxes, duties, levies,
imposts, rates, fees, assessments, withholdings, dues and other charges of any
nature imposed by any Governmental or Regulatory Authority (including income,
capital (including large corporations), withholding, consumption, sales, use,
transfer, goods and services or other value-added, excise, customs,
anti-dumping, stumpage, countervail, net worth, stamp, registration, franchise,
payroll, employment, health, education, business, school, property, local
improvement, development, education development and occupation taxes, surtaxes,
duties, levies, imposts, rates, fees, assessments, withholdings, dues and
charges) together with all fines, interest, penalties on or in respect of, or in
lieu of or for non-collection of, those taxes, surtaxes, duties, levies,
imposts, rates, fees, assessments, withholdings, dues and other charges.

“Tax Liability” has the meaning ascribed to it in Section 1.16.

“Tax Returns” means any return, report, information return, schedule,
certificate, statement or other document (including any related or supporting
information) filed or required to be filed with, or, where none is required to
be filed with a Taxing Authority, the statement or other document issued by, a
Taxing Authority in connection with any Tax.

“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

55


--------------------------------------------------------------------------------


“Third Party Claim” has the meaning ascribed to it in Section 7.3.

“Third Party Expenses” has the meaning ascribed to it in Section 5.3.

“Third Party Intellectual Property Rights” has the meaning ascribed to it in
Section 2.15(c).

“Transmittal Letter” has the meaning ascribed to it in Section 1.7.

“Warranty Obligations” has the meaning ascribed to it in Section 2.25.

“Year 1 Earn-Out Period” has the meaning ascribed to it in Section 1.12(a).

“Year 1 Earn-Out Payment” has the meaning ascribed to it in Section 1.12(a).

“Year 2 Earn-Out Period” has the meaning ascribed to it in Section 1.12(b).

“Year 1 Earn-Out Payment” has the meaning ascribed to it in Section 1.12(b).

(b)           Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender, (ii) words using the singular or plural
number also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement as a whole and not to any particular Article, Section or other
subdivision, (iv) the terms “Article” or “Section” or other subdivision refer to
the specified Article, Section or other subdivision of the body of this
Agreement, (v) the phrases “ordinary course of business” and “ordinary course of
business consistent with past practice” refer to the business and practice of
the Company, (vi) the words “include,” “includes” and “including” will be deemed
to be followed by the phrase “without limitation,” and (vii) when a reference is
made in this Agreement to Schedules or Exhibits, such reference will be to a
Schedule or an Exhibit, respectively, to this Agreement unless otherwise
indicated.  The term “party” or “parties” when used herein refer to Parent and
Merger Sub, on the one hand, and the Company and Certain Company Shareholders,
on the other.

[Signatures on Following Page]

56


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Parent, Merger Sub, Certain Company Shareholders and the
Company have caused this Agreement to be signed by their duly authorized
representatives, all as of the date first written above.

RIPTIDE SOFTWARE, INC.

SHEA DEVELOPMENT CORP.

 

 

 

 

By:

/s/ PHILIP LOEFFEL

 

By:

/s/ FRANCIS E. WILDE

 

 

Philip Loeffel

 

Francis E. Wilde

 

President and CEO

 

Chairman and CEO

 

 

 

 

 

 

SHEA DEVELOPMENT ACQUISITION NO. 2 CORP.

 

 

 

 

By:

/s/ E. JOSEPH E. VITETTA

 

 

 

E. Joseph Vitetta, Jr.

 

 

Secretary

 

 

 

 

 

 

 

CERTAIN COMPANY SHAREHOLDERS

 

 

 

 

 

By:

/s/ PHILIP LOEFFEL

 

 

 

Philip Loeffel

 

 

 

 

 

By:

/s/ BARRY CLINGER

 

 

 

Barry Clinger

 

 

57


--------------------------------------------------------------------------------